Exhibit 10.1

OFFICE LEASE AGREEMENT

BETWEEN

NORTH PAD OFFICE, LLC

AS LANDLORD

AND

CRAY INC.

AS TENANT

DATED

April 21, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Definitions and Basic Provisions     1    2.   Lease Grant     1    3.  
Tender of Possession     1    4.   Gross Rent     2    5.   Delinquent Payment;
Handling Charges     2    6.   Security Deposit     3    7.   Services;
Utilities; Common Areas     3      (a)   Services     3      (b)   Excess
Utility Use     3      (c)   Common Areas     4    8.   Alterations; Repairs;
Maintenance; Signs     5      (a)   Alterations     5      (b)   Repairs;
Maintenance     7        (i)   By Landlord     7        (ii)   By Tenant     7
       (iii)   Performance of Work     8      (c)   Mechanic’s Liens     8     
(d)   Signs     9    9.   Use     10    10.   Assignment and Subletting     11
     (a)   Transfers     11      (b)   Consent Standards     11      (c)  
Request for Consent     12      (d)   Conditions to Transfer     12      (e)  
Attornment by Subtenants     12      (f)   Additional Compensation     13    11.
  Insurance; Waivers; Subrogation; Indemnity     13      (a)   Tenant’s
Insurance     13      (b)   Landlord’s Insurance     14      (c)   No
Subrogation     15      (d)   Indemnity     15    12.   Subordination;
Attornment; Notice to Landlord’s Mortgagee     15      (a)   Subordination    
15      (b)   Attornment     16      (c)   Notice to Landlord’s Mortgagee     16
     (d)   Landlord’s Mortgagee’s Protection Provisions     16    13.   Rules
and Regulations     17    14.   Condemnation     17      (a)   Total Taking    
17      (b)   Partial Taking - Tenant’s Rights     17      (c)   Partial Taking
- Landlord’s Rights     17      (d)   Award     17    15.   Fire or Other
Casualty     18      (a)   Repair Estimate     18      (b)   Tenant’s Rights    
18   

 

i



--------------------------------------------------------------------------------

  (c)   Landlord’s Rights     18      (d)   Repair Obligation     18      (e)  
Abatement of Rent     19    16.   Personal Property Taxes     19    17.   Events
of Default     19      (a)   Payment Default     19      (b)   Abandonment    
19      (c)   Estoppel/Financial Statement/Commencement Date Letter     19     
(d)   Insurance     20      (e)   Mechanic’s Liens     20      (f)   Other
Defaults     20      (g)   Insolvency     20    18.   Remedies     20      (a)  
Termination of Lease     20      (b)   Termination of Possession     21      (c)
  Perform Acts on Behalf of Tenant     21      (d)   Alteration of Locks     21
   19.   Payment by Tenant; Non-Waiver; Cumulative Remedies     21      (a)  
Payment by Tenant     21      (b)   No Waiver     22      (c)   Cumulative
Remedies     22      (d)   No Designation     22      (e)   No Punitive Damages
    22    20.   Default by Landlord     22    21.   Surrender of Premises     23
   22.   Holding Over     23    23.   Certain Rights Reserved by Landlord     24
     (a)   Building Operations     24      (b)   Security     24      (c)  
Repairs and Maintenance     24      (d)   Prospective Purchasers and Lenders    
24      (e)   Prospective Tenants     24    24.   Substitution Space     24   
25.   Hazardous Materials     25    26.   Miscellaneous     27      (a)  
Landlord Transfer     27      (b)   Landlord’s Liability     27      (c)   Force
Majeure     27      (d)   Brokerage     27      (e)   Estoppel Certificates    
27      (f)   Notices; Notice Time Periods     28      (g)   Separability     28
     (h)   Amendments; Binding Effect     28      (i)   Quiet Enjoyment     28
     (j)   No Merger     29      (k)   No Offer     29   

 

ii



--------------------------------------------------------------------------------

  (l)   Entire Agreement     29      (m)   Waiver of Jury Trial     29      (n)
  Governing Law     29      (o)   Recording     29      (p)   Joint and Several
Liability     29      (q)   Financial Reports     29      (r)   Landlord’s Fees
    30      (s)   Telecommunications     30      (t)   Representations and
Warranties     30      (u)   Confidentiality     31      (v)   Authority     31
     (w)   List of Exhibits     31    27.   Other Provisions     32   

 

iii



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.

 

Lease Date:    April 21, 2016 Landlord:    North Pad Office, LLC, a Delaware
limited liability company Tenant:    Cray Inc., a Washington corporation
Premises:    Suite Nos. 700 containing approximately 17,329 rentable square feet
(the “7th Floor Premises”), 800 containing approximately 24,348 rentable square
feet (the “8th Floor Premises”), 900 containing approximately 23,727 rentable
square feet (the “9th Floor Premises,” together with the 7th Floor Premises and
the 8th Floor Premises, the “7th - 9th Floor Premises”) and 1000 containing
approximately 22,096 rentable square feet (the “10th Floor Premises”), for an
aggregate of approximately 87,500 rentable square feet, in the building
containing approximate 167,564 rentable square feet, commonly known as The
Offices @ MOA (the “Building”), and whose street address is 2131 Lindau Lane,
Bloomington, Minnesota. The Premises are outlined on the plan attached to the
Lease as Exhibit A. The land on which the Building is located (the “Land”) is
described on Exhibit B. The term “Project” shall collectively refer to the
Building, the Land and the driveways, parking facilities, and similar
improvements and easements associated with the foregoing or the operation
thereof, including without limitation the Common Areas (as defined in
Section 7(c)). The term “Complex” shall collectively refer to the Building, the
adjacent retail center known as Mall of America, and any other buildings which
comprise multi-building adjacent properties and improvements owned by Landlord
or affiliated entities, if applicable. Term/Lease Year:   

Twelve (12) Lease Years and nine (9) months (153 calendar months), commencing on
the Rent Commencement Date and ending at 5:00 p.m. local time on the last day of
the 153rd full calendar month after the Rent Commencement Date, subject to
adjustment and earlier termination as provided in the Lease.

 

“Lease Year”, as used herein, means a period of twelve (12) consecutive months
during the Lease Term. The first full Lease Year shall commence on the Rent
Commencement Date if the Rent Commencement Date is the first day of the calendar
month. If the Rent Commencement Date is other than the first day of a calendar
month, then the first full Lease Year shall commence on the first day of the
first full calendar month immediately after the Rent Commencement Date. The
first full Lease Year shall expire at the end of the twelfth (12th) full
calendar month occurring on or after the Rent Commencement Date.



--------------------------------------------------------------------------------

Extension Options:    Two (2) Five (5) year Options to extend the Term of the
Lease pursuant to the terms set forth in Exhibit H

Commencement

Date and Rent Commencement Date:

   With respect to each floor of the Premises, this Lease shall commence with
respect to such floor on the date on which Landlord delivers possession of such
floor of the Premises to Tenant (the “Commencement Date”). Notwithstanding
anything herein to the contrary, Gross Rent will commence with respect to all of
the Premises on May 1, 2017 (the “Rent Commencement Date”). Gross Rent:    Gross
Rent applicable to the 7th - 9th Floor Premises (containing approximately 65,404
rentable square feet) shall be the following amounts for the following periods
of time:

 

Period    Annual Gross Rent
Rate Per Rentable
Square Foot      Monthly Installments of
Gross Rent  

Months 1 - 12

   $ 36.75       $ 200,299.75   

Months 13 - 24

   $ 37.49       $ 204,333.00   

Months 25 - 36

   $ 38.23       $ 208,366.24   

Months 37 - 48

   $ 39.00       $ 212,563.00   

Months 49 - 60

   $ 39.78       $ 216,814,26   

Month 61 - 72

   $ 40.57       $ 221,120.02   

Months 73 - 84

   $ 41.39       $ 225,589.30   

Months 85 - 96

   $ 42.21       $ 230,058.57   

Months 97 - 108

   $ 43.06       $ 234,691.35   

Months 109 - 120

   $ 43.92       $ 239,378.64   

Months 121 - 132

   $ 44.80       $ 244,174.93   

Months 133 - 144

   $ 45.69       $ 249,025.73   

Months 145 - 153

   $ 46.61       $ 254,040.04   



--------------------------------------------------------------------------------

   Gross Rent applicable to the 10th Floor Premises (containing approximately
22,096 rentable square feet) shall be the following amounts for the following
periods of time:

 

Period    Annual Gross Rent
Rate Per Rentable
Square Foot      Monthly Installments
of Gross Rent  

Months 1 - 12

   $ 37.50       $ 69,050.00   

Months 13 - 24

   $ 38.25       $ 70,431.00   

Months 25 - 36

   $ 39.02       $ 71,848.83   

Months 37 - 48

   $ 39.80       $ 73,285.07   

Months 49 - 60

   $ 40.59       $ 74,739.72   

Month 61 - 72

   $ 41.40       $ 76,231.20   

Months 73 - 84

   $ 42.23       $ 77,759.51   

Months 85 - 96

   $ 43.08       $ 79,324.64   

Months 97 - 108

   $ 43.94       $ 80,908.19   

Months 109 - 120

   $ 44.82       $ 82,528.56   

Months 121 - 132

   $ 45.71       $ 84,167.35   

Months 133 - 144

   $ 46.63       $ 85,861.37   

Months 145 - 153

   $ 47.56       $ 87,573.81   

 

Permitted Use:    General office use and Tenant’s lab and server uses and
purposes, and for no other purpose whatsoever. Tenant’s Proportionate Share:   
52.22%, which is the percentage obtained by dividing (a) the number of rentable
square feet in the Premises as stated above by (b) the rentable square feet in
the Building at the time a respective charge was incurred, which at the time of
execution of this Lease is 167,564 rentable square feet. The final rentable
square feet figure for the Premises shall be determined and confirmed by
Landlord and Tenant in writing as part of the final space planning process and
ensuing measurements by not later than the date Tenant’s Plans (as defined in
Section 6 of Exhibit D) for the 7th Floor Premises have been approved by
Landlord. The final rentable square feet figure for the Premises will also be
confirmed by Landlord and Tenant in accordance with Exhibit F hereto. As long as
the Premises contain at least 83,783 rentable square feet, Tenant shall be
considered to be the majority tenant of the Building for all applicable purposes
of any rights or benefits that may require such status (e.g., signage
rights). Balcony space shall be excluded from rentable square footage. Landlord
agrees that the R/U factor for the Building shall not exceed 1.15.



--------------------------------------------------------------------------------

Improvement Allowance:    Provided that there is no uncured Event of Default (as
defined in Section 17), Landlord agrees to apply to the cost of the Tenant
Improvements an amount equal to Seventy and 00/100 Dollars ($70.00) per rentable
square foot of Premises (the “Improvement Allowance”), which amount will be paid
to Tenant as provided in Exhibit D attached hereto and made a part hereof.

Initial Liability

Insurance Amount:

   $3,000,000 per occurrence Broker/Agent:    For Tenant: AREA Corporate Real
Estate Advisors    For Landlord: Cushman & Wakefield/NorthMarq Tenant’s Address:
   Prior to Rent Commencement Date:    Following Rent Commencement Date:    380
East Jackson Street    At the Premises    St. Paul, Minnesota 55101   
Attention: Michael Fleming    Attention: Michael Fleming    Telephone: (651)
605-9095    Telephone: (651) 605-9095    Email: mfleming@cray.com   
Email: mfleming@cray.com       And to:    And to:    Cray Inc.    Cray Inc.   
900 Lowater Road    900 Lowater Road    Chippewa Falls, Wisconsin 84729   
Chippewa Falls, Wisconsin 84729    Attention: Bill Howard    Attention: Bill
Howard    Telephone: (715) 726-4672    Telephone: (715) 726-4672   
Email: bhoward@cray.com    Email: bhoward@cray.com    With a copy to:    With a
copy to:    Cray Inc.    Cray Inc.    901 Fifth Avenue, Suite 1000    901 Fifth
Avenue, Suite 1000    Seattle, Washington 98164    Seattle, Washington 98164   
Attention: Mike Piraino, General Counsel    Attention: Mike Piraino, General
Counsel



--------------------------------------------------------------------------------

Landlord’s Address:    For all Notices:    With a copy to:    North Pad Office,
LLC    Mall of America    c/o Mall of America    60 East Broadway    60 East
Broadway    Bloomington, Minnesota 55425    Bloomington, Minnesota 55425   
Attn: Legal Department    Attention Kurt Hagen    Telephone: (952) 883-8815   
Telephone: (952) 883-8742    Email: kathleen.allen@moa.net   
Email: kurt.hagen@moa.net          With a copy to:       Lindquist & Vennum LLP
      80 South 8th Street, Suite 4200       Minneapolis, Minnesota 55402      
Attention: Laura Graf and Anne Olson       Telephone: (612) 371-3211      
Email: lgraf@lindquist.com and aolson@lindquist.com

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above.



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

This Office Lease Agreement (this “Lease”) is entered into as of April 21, 2016,
between NORTH PAD OFFICE, LLC a Delaware limited liability company (“Landlord”),
and CRAY INC., a Washington corporation (“Tenant”).

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical systems; “Business Day(s)”
means Monday through Friday of each week, exclusive of Holidays; “Holidays”
means New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, and Christmas Day; “including” means including, without limitation;
“Landlord Party” means any of the following persons: Landlord; any assignees
claiming by, through, or under Landlord; and any of their respective agents,
contractors, and employees; “Laws” means all federal, state, and local laws,
ordinances, rules and regulations, all court orders, governmental directives,
and governmental orders and all interpretations of the foregoing, and the
restrictive covenants affecting the Project that are set forth on Exhibit C
hereto (the “Permitted Covenants”), and “Law” shall mean any of the foregoing;
“Normal Business Hours” means 6:00 a.m. to 6:00 p.m. on Business Days and
8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of Holidays; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the Premises); and
“Tenant Party” means any of the following persons: Tenant; any assignees
claiming by, through, or under Tenant; any subtenants claiming by, through, or
under Tenant; and any of their respective agents, contractors, employees, and
invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).

3. Tender of Possession. Landlord will tender possession of the Premises in
“warm shell” condition (as defined in Section 1 of Exhibit D) to Tenant within
five (5) Business Days after Landlord’s approval of Tenant’s Plans, which tender
will be evidenced by an email or written notice from Landlord to Tenant.
Landlord acknowledges that Tenant intends to build-out the Premises on a
fast-track, design/build basis, which will entail delivery of the Premises in
said condition to Tenant prior to final approval of all of Tenant’s Plans (but
subject to Tenant not performing any alterations or improvements that have not
first been approved by Landlord). If Landlord is unable to tender possession of
the Premises by the applicable date set forth in the immediately preceding
sentence, then the validity of this Lease shall not be affected or impaired
thereby. By occupying the Premises, Tenant shall be deemed to have accepted the
Premises in their condition as of the date of such occupancy, subject to the
performance of punch-list items that are the obligation of Landlord.
Notwithstanding anything herein to the contrary, Landlord



--------------------------------------------------------------------------------

shall be responsible for latent defects in the Landlord’s Work for which Tenant
notifies Landlord to the extent that the correction of such defects is covered
under valid and enforceable warranties. Landlord, at its option, may pursue such
claims directly or assign any such warranties to Tenant for enforcement. Within
ten (10) days after the Rent Commencement Date, Tenant and Landlord shall
execute and deliver to Landlord a letter substantially in the form of Exhibit F
hereto confirming the matters set forth therein; however, the failure of the
parties to execute such letter shall not defer the Commencement Date or Rent
Commencement Date or otherwise invalidate this Lease. If Tenant fails to execute
such document within ten (10) days of receipt thereof from Landlord and such
failure continues for five (5) additional Business Days after notice from
Landlord, then such failure shall be deemed to constitute Tenant’s agreement to
the contents of such document. Occupancy of the Premises by Tenant prior to the
Commencement Date shall be subject to all of the provisions of this Lease
excepting only those requiring the payment of Rent.

4. Gross Rent. Tenant shall timely pay to Landlord Gross Rent (as defined in the
Basic Lease Information), without notice, demand, deduction or set-off, by good
and sufficient check drawn on a national banking association at Landlord’s
address provided for in this Lease or such other address as specified by
Landlord or, at Tenant’s option, by Automated Clearing House (ACH) payment and
shall be accompanied by all applicable state and local sales or use taxes.
Except as otherwise provided herein, the obligations of Tenant to pay Gross Rent
and the obligations of Landlord under this Lease are independent obligations.
Gross Rent, adjusted as herein provided, shall be payable monthly in advance.
The first (1st) monthly installment of Gross Rent shall be payable on the Rent
Commencement Date; thereafter, Gross Rent shall be payable on the first (1st)
day of each month beginning on the first (1st) day of the second (2nd) full
calendar month of the Term. The monthly Gross Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 (or in the event of a
leap year, 1/366) of the annual Gross Rent in effect during the partial month
and the number of days in the partial month, and shall be due on the Rent
Commencement Date. Payments of Gross Rent for any fractional calendar month at
the end of the Term shall be similarly prorated. Simultaneously upon execution
of this Lease, Landlord shall execute and deliver an IRS W-9 form, Tenant’s ACH
payment form and Tenant’s Size Self-Certification Form, all in the forms
attached hereto as Exhibit K.

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest beginning five (5) days after the date due
until paid at the lesser of twelve percent (12%) per annum or the maximum lawful
rate of interest (such lesser amount is referred to herein as the “Default
Rate”); additionally, Landlord, in addition to all other rights and remedies
available to it, may charge Tenant a fee equal to the lower of Two Thousand and
no/100 Dollars ($2,000.00) or three percent (3%) of the delinquent payment to
reimburse Landlord for its cost and inconvenience incurred as a consequence of
Tenant’s delinquency. Any such late charge and interest payment shall be payable
as Additional Rent under this Lease, shall not be considered a waiver by
Landlord of any default by Tenant hereunder, and shall be payable within ten
(10) days after demand. In no event, however, shall the charges permitted under
this Section 5 or elsewhere in this Lease, to the extent they are considered to
be interest under applicable Law, exceed the maximum lawful rate of interest.

 

2



--------------------------------------------------------------------------------

6. Security Deposit. INTENTIONALLY OMITTED.

7. Services; Utilities; Common Areas.

(a) Services. Landlord shall use all reasonable efforts to furnish to Tenant:
(i) water at those points of supply provided for general use of tenants of the
Building; (ii) heated and refrigerated air conditioning (“HVAC”) as appropriate,
at such temperatures and in such amounts as are required by governmental
authority or as Landlord reasonably determines are standard for class A office
space in the Twin Cities metropolitan area during Normal Business Hours;
(iii) elevators for ingress and egress to each floor on which the Premises are
located, in common with other tenants, provided that Landlord may limit the
number of operating elevators during non-business hours, during repairs, and
Holidays; and (iv) electrical current for equipment whose electrical energy
consumption does not exceed normal office usage, including normal office
lighting, personal computers (not supercomputers), monitors, servers typical for
personal office computer equipment, typical personal computer printers, copiers
and kitchen appliances (collectively, “Permitted Equipment”). If Tenant requires
HVAC services during times other than Normal Business Hours, then Tenant must
deliver a written request to Landlord before 3:00 p.m. on the day on which
Tenant requires such after-hours HVAC service and Tenant will pay Landlord the
cost of such services within thirty (30) days after Landlord has delivered to
Tenant an invoice therefor. The costs for providing HVAC services during times
other than Normal Business Hours shall include costs for electricity, water,
sewage, labor, metering, filtering and maintenance reasonably allocated by
Landlord to providing such service. Landlord shall further furnish cleaning and
janitorial services for the Premises, including supplying and installing paper
towels, toilet tissue and soap in the restrooms, on each Business Day (or more
than once per Business Day, as needed). Landlord shall cause the security
personnel responsible for patrolling the Complex to also patrol the Building and
such personnel shall be available (but not necessary present in the Building)
twenty-four (24) hours per day, seven (7) days per week. Tenant acknowledges
that there will not be security personnel permanently stationed in the lobby of
the Building.

(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment whose electrical energy consumption exceeds normal office
usage (as described above). If Tenant’s requirements for or consumption of
electricity exceed the electricity to be provided by Landlord as described in
Section 7(a), Landlord shall, at Tenant’s expense, make reasonable efforts to
supply such service through the then-existing feeders and risers and electrical
panels serving the Building and the Premises, and Tenant shall pay to Landlord
the cost of such service within thirty (30) days after Landlord has delivered to
Tenant an invoice therefor. Landlord may determine the amount of such additional
consumption and potential consumption by any verifiable method, including
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant’s expense. Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of 110 volts
unless approved in advance by Landlord, which approval shall not be unreasonably
withheld. The use of electricity in the Premises shall not exceed the capacity
of existing feeders and risers and electrical panels to or wiring in the
Premises. Any risers or wiring required to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed by

 

3



--------------------------------------------------------------------------------

Landlord, at Tenant’s cost, if, in Landlord’s judgment, the same are necessary
and shall not cause permanent damage to the Building or the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs, or expenses, or interfere with or disturb other tenants of
the Building. If Tenant uses machines or equipment in the Premises other than
Permitted Equipment which materially affect the temperature otherwise maintained
by the air conditioning system or otherwise overload any utility, then Landlord
and Tenant shall cooperate to reach a mutually acceptable solution. If no
alternative solution is mutually agreed upon, then Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation, operation,
use, and maintenance, shall be paid by Tenant to Landlord within thirty (30)
days after Landlord has delivered to Tenant an invoice therefor. Landlord’s
obligation to furnish services under Section 7 shall be subject to the rules and
regulations of the supplier of such services and governmental rules and
regulations. Landlord shall use reasonable efforts to restore any service
required of it that becomes unavailable; however, such unavailability shall not
render Landlord liable for any damages caused thereby, be a constructive
eviction of Tenant, constitute a breach of any implied warranty, or entitle
Tenant to any abatement of Tenant’s obligations hereunder; provided, however,
that if the service is interrupted for more than forty-eight (48) consecutive
hours and such interruption is caused by the gross negligence or willful
misconduct of a Landlord Party or a default under this Lease by Landlord, then
Gross Rent shall abate until it is restored.

(c) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Project and/or Complex intended for the common use of
all tenants of the Building, including among other facilities (as such may be
applicable to the Complex), the ground floor lobby, third floor lobby, elevator
lobbies and hallways on multi-tenant floors, parking areas, private streets and
alleys, landscaping, curbs, loading areas, sidewalks, malls and promenades
(enclosed or otherwise), lighting facilities, the parking garages, and the like,
but excluding: (i) space in buildings (now or hereafter existing) designated for
rental for commercial purposes, as the same may exist from time to time;
(ii) streets and alleys maintained by a public authority; (iii) areas within the
Complex which may from time to time not be owned by Landlord (unless subject to
a cross-access agreement benefiting the area which includes the Premises); and
(iv) areas leased to a single-purpose user where access is restricted. In
addition, although the roof(s) of the building in the Complex is not literally
part of the Common Area, it will be deemed to be so included for purposes
of Landlord’s ability to prescribe rules and regulations regarding same.
Provided that there is no material adverse effect to Tenant’s access to or use
of the Premises, Landlord reserves the right to change from time to time the
dimensions and location of the Common Area, as well as the dimensions,
identities, locations and types of any buildings, signs or other improvements in
the Complex. Tenant expressly acknowledges that Landlord contemplates
construction of additional buildings and improvements on land within the Complex
and following such construction, the North access points to the Building may be
modified or relocated temporarily during the period of construction or
permanently, and that any such modification or relocation shall not constitute a
breach of this Section. For example, and notwithstanding anything herein to the
contrary, Landlord may from time to time substitute for any parking area other
areas reasonably accessible to the tenants of the Building or Complex, as
applicable, which areas may be elevated, surface or underground; provided,
however, (i) Tenant’s parking rights in the east and west Mall of America
parking ramps and Tenant’s rights to the Underground Parking under Section 27(e)

 

4



--------------------------------------------------------------------------------

shall supersede Landlord’s rights under this paragraph and (ii) subject to the
Parking Exclusions (as defined in Section 27(e)), at all times, Tenant and
Tenant’s employees, visitors and customers shall have the right to park in all
parking areas and all parking spaces of the Complex that are available to
general retail customers of the Complex, as such parking areas may be modified,
replaced or closed to general retail customers from time to time. So long as
Tenant has rights to parking in the east and west Mall of America parking ramps,
all other parking areas of the Complex that are available to general retail
customers of the Complex (subject to the Parking Exclusions) and the Underground
Parking as provided in Section 27(e), any modifications to the parking shall not
be deemed to have a material adverse effect on Tenant’s access to or use of the
Premises. Tenant, and its employees, visitors and customers, and when duly
authorized pursuant to the provisions of this Lease, its subtenants, licensees
and concessionaires, shall have the non-exclusive right to use the Common Area
(excluding roof(s)) as constituted from time to time, such use to be in common
with Landlord, other tenants in the Building and/or Complex, as applicable, and
other persons permitted by the Landlord to use the same, and subject to rights
of governmental authorities, easements and other restrictions of record that are
identified on Exhibit C hereto, and such reasonable rules and regulations
governing use as Landlord may from time to time prescribe. Without limiting the
generality of Landlord’s ability to establish such reasonable rules and
regulations governing all aspects of the Common Area, Tenant agrees as follows:

(i) Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.

(ii) Landlord may temporarily close any part of the Common Area for such periods
of time as may be necessary to make repairs or alterations or to prevent the
public from obtaining prescriptive rights, so long as reasonable access to and
from the Premises at all times remains available.

(iii) With regard to the roof(s) of the building(s) in the Project or Complex,
as applicable, subject to Section 8(d), use of the roof(s) is reserved to
Landlord, or with regard to any tenant demonstrating to Landlord’s satisfaction
a need to use same, to such tenant after receiving prior written consent from
Landlord.

8. Alterations; Repairs; Maintenance; Signs.

(a) Alterations. Subject to the express provisions of this Lease, Tenant shall
not make any alterations, additions or improvements to the Premises after the
initial Work (as defined below) (collectively, the “Alterations”) without the
prior written consent of Landlord, except for the installation of unattached,
movable trade fixtures which may be installed without drilling, cutting or
otherwise defacing the Premises. Landlord shall not unreasonably withhold,
condition or delay its consent to proposed Alterations. Tenant shall furnish
complete plans and specifications to Landlord for its approval at the time
Tenant requests Landlord’s consent to any Alterations if the desired
Alterations: (i) may affect the Building’s Systems or Building’s Structure;
(ii) will require the filing of plans and specifications with any governmental
or quasi-governmental agency or authority; (iii) will cost in excess of Fifty
Thousand and no/100 Dollars ($50,000.00); or (iv) will require a building permit
or similar governmental approval to undertake. Subsequent to obtaining
Landlord’s consent and prior to commencement of the

 

5



--------------------------------------------------------------------------------

Alterations, Tenant shall deliver to Landlord any building permit required by
applicable Law and a copy of the executed construction contract(s). Tenant shall
reimburse Landlord, within ten (10) days after the rendition of a bill, for all
of Landlord’s out-of-pocket third party costs incurred in connection with any
Alterations, including all third party engineering, outside consulting, and
construction fees incurred by or on behalf of Landlord in connection with the
review and approval of Tenant’s plans and specifications in connection with the
proposed Alterations. If Landlord reasonably determines that the proposed
Alterations may affect the Building structure or systems, then Landlord may
condition its consent to the Alterations upon Tenant reimbursing Landlord for
Landlord’s actual out-of-pocket costs incurred for engineering review of the
plans and specifications for the proposed Alterations. If Landlord consents to
the making of any Alteration, such Alteration shall be made by Tenant at
Tenant’s sole cost and expense by a contractor approved in writing by Landlord,
which approval shall not be unreasonably withheld. Tenant shall require its
contractor to maintain insurance in such amounts and in such form as Landlord
may reasonably require. Without Landlord’s prior written consent, Tenant shall
not use any portion of the Common Areas either within or without the Project or
Complex, as applicable, in connection with the making of any Alterations. If
(i) the Alterations which Tenant causes to be constructed result in Landlord
being required to make any alterations and/or improvements to other portions of
the Project or Complex, as applicable, in order to comply with any applicable
Laws, and (ii) Landlord notifies Tenant of the same in writing prior to Landlord
granting its consent to the Alteration, then Tenant shall reimburse Landlord
upon demand for all actual out-of-pocket costs and expenses incurred by Landlord
in making such alterations and/or improvements. Any Alterations made by Tenant
shall become the property of Landlord upon installation and shall remain on and
be surrendered with the Premises upon the expiration or sooner termination of
this Lease. Tenant shall have no obligation to remove any Alterations (whether
performed pursuant to Exhibit D or otherwise) upon the surrender of the
Premises. Without limiting the generality of the foregoing, Tenant shall not be
required to remove any cabling or wiring. All construction work done by Tenant
within the Premises shall be performed in a good and workmanlike manner with new
materials of first-class quality, lien-free and in compliance with all Laws, and
in such manner as to cause a minimum of interference with other construction in
progress and with the transaction of business in the Project or Complex, as
applicable. Tenant agrees to indemnify, defend and hold Landlord harmless
against any loss, liability or damage resulting from such work except to the
extent resulting from the negligence or willful misconduct of any Landlord
Party. The foregoing indemnity shall survive the expiration or earlier
termination of this Lease. Landlord’s consent to or approval of any alterations,
additions or improvements (or the plans therefor) shall not constitute a
representation or warranty by Landlord, nor Landlord’s acceptance, that the same
comply with sound architectural and/or engineering practices or with all
applicable Laws, and Tenant shall be solely responsible for ensuring all such
compliance. All voice, data, video, audio and other low voltage control
transport system cabling and/or cable bundles installed in the Building by
Tenant or its contractor shall be (A) plenum rated and/or have a composition
makeup suited for its environmental use in accordance with NFPA 70/National
Electrical Code; (B) installed in accordance with all EIA/TIA standards and the
National Electric Code; (C) installed and routed in accordance with a routing
plan showing “as built” or “as installed” configurations of cable pathways,
outlet identification numbers, locations of all wall, ceiling and floor
penetrations, riser cable routing and conduit routing (if applicable), and such
other information as Landlord may request. The routing plan shall be available
to Landlord and its agents at the Building upon request.

 

6



--------------------------------------------------------------------------------

(b) Repairs; Maintenance.

(i) By Landlord. Landlord shall at its sole expense keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building
generally; (3) Common Areas; (4) the roof of the Building; (5) exterior windows
of the Building; and (6) elevators serving the Building. Landlord shall not be
liable for any failure to make any such repairs or to perform any maintenance
unless (i) such failure shall persist for an unreasonable time after written
notice of the need of such repairs or maintenance is given to Landlord by Tenant
or Landlord otherwise has actual knowledge of the same or (ii) such failure is
due to Landlord failing to exercise commercially reasonable efforts to maintain
and repair the Building as a Class A office building similar to other Class A
office buildings substantially similar to the Building in the
Minneapolis-St. Paul metropolitan area. If any of the foregoing maintenance or
repair is necessitated due to the negligent acts or omissions of any Tenant
Party, Tenant shall pay the actual out-of-pocket costs of such repairs or
maintenance to Landlord within thirty (30) days after receipt of an invoice.
Landlord shall not be liable to Tenant for any interruption of Tenant’s business
or inconvenience caused due to any work performed in the Premises or in the
Complex pursuant to Landlord’s rights and obligations under the Lease, so long
as Landlord exercises commercially reasonable efforts to minimize any such
interruption or inconvenience. To the extent allowed by applicable law, Tenant
waives the right to make repairs at Landlord’s expense under any law, statute or
ordinance now or hereafter in effect.

(ii) By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in good condition
and repair, ordinary wear and tear excepted. Tenant’s repair obligations
include, without limitation, repairs to: (1) floor covering and/or raised
flooring; (2) interior partitions; (3) doors; (4) the interior side of demising
walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or for the benefit of Tenant and
located in the Premises or other portions of the Building or Project;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations performed by contractors retained by or on behalf of Tenant,
including related HVAC balancing; and (9) all of Tenant’s furnishings, trade
fixtures, equipment and inventory. Landlord reserves the right to require that
such obligations be performed by a contractor approved by Landlord, which
approval Landlord shall not unreasonably withhold, all at Tenant’s expense. All
work shall be performed in accordance with the rules and procedures described in
Section 8(a). If Tenant fails to maintain or make any repairs to the Premises
for more than fifteen (15) days after notice from Landlord (although notice
shall not be required if there is an emergency, or if the area to be repaired is
visible from the exterior of the Building), or within such longer period of time
as necessary if the repair cannot reasonably be completed within said time so
long as Tenant commences such repair within such fifteen (15) days and
thereafter continuously and diligently pursues completion of such repair, but in
no event will such cure period be extended beyond an

 

7



--------------------------------------------------------------------------------

additional sixty (60) days, then Landlord may, in addition to any other remedy
available to Landlord, make the repairs, and Tenant shall pay the reasonable
out-of-pocket cost of the repairs to Landlord within thirty (30) days after
receipt of an invoice. At the expiration of this Lease, Tenant shall surrender
the Premises in good condition, excepting reasonable wear and tear and losses
required to be restored by Landlord. All personal property of Tenant, including
goods, wares, merchandise, inventory, trade fixtures and other personal property
of Tenant, shall be stored at the sole risk of Tenant. Landlord or its agents
shall not be liable for any loss or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water or rain which
may leak from any part of the Complex or from the pipes, appliances or plumbing
works therein or from the roof, street or subsurface or from any other places
resulting from dampness or any other cause whatsoever unless due to the
negligence or willful misconduct of a Landlord Party, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant. It is generally understood that mold spores are
present essentially everywhere and that mold can grow in most any moist
location. Emphasis is properly placed on prevention of moisture and on good
housekeeping and ventilation practices. Tenant acknowledges the necessity of
housekeeping, ventilation, and moisture control (especially in kitchens,
janitor’s closets, bathrooms, break rooms and around outside walls) for mold
prevention. In signing this Lease, Tenant has first inspected the Premises and
certifies that it has not observed mold, mildew or moisture within the Premises.
Tenant agrees to immediately notify Landlord if it observes mold/mildew and/or
moisture conditions (from any source, including leaks), and allow Landlord to
evaluate and make recommendations and/or take appropriate corrective action. In
addition, execution of this Lease constitutes acknowledgement by Tenant that
control of moisture and mold prevention by Tenant in connection with Tenant’s
use and operation of the Premises are integral to Tenant’s compliance with its
Lease obligations; provided, however, Tenant shall not be liable for leakage or
seepage around windows or due to other Building construction defects (which
shall remain Landlord’s obligation to cure). Tenant shall adopt and implement
the moisture and mold control guidelines reasonably required by Landlord.

(iii) Performance of Work. All work, maintenance and repairs described in
Sections 8(a) and 8(b) shall be performed only by contractors and subcontractors
approved in writing by Landlord, which approval Landlord shall not unreasonably
withhold. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage against such risks as reasonably required by
Landlord. Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work, maintenance or repair or
supplying materials prior to beginning such work and, in the case of an
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All work shall be performed in
accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s Structure and the
Building’s Systems). All work which may affect the Building’s Structure or the
Building’s Systems, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work or a contractor approved by Landlord. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor or a contractor approved by Landlord and no work will be permitted if
it would void or reduce the warranty on the roof.

(c) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and

 

8



--------------------------------------------------------------------------------

ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within thirty (30) days after Landlord
has delivered notice of the filing thereof to Tenant (or such earlier time
period as may be necessary to prevent the forfeiture of the Premises, Project or
any interest of Landlord therein or the imposition of a civil or criminal fine
with respect thereto), either: (1) pay the amount of the lien and cause the lien
to be released of record; or (2) diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim,
and any amounts so paid, including expenses and interest, shall be paid by
Tenant to Landlord within ten (10) days after Landlord has invoiced Tenant
therefor. Landlord and Tenant acknowledge and agree that their relationship is
and shall be solely that of “landlord-tenant” (thereby excluding a relationship
of “owner-contractor,” “owner-agent” or other similar relationships).
Accordingly, all materialmen, contractors, artisans, mechanics, laborers and any
other persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same. Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, Project or Landlord’s interest therein due
to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work. Tenant shall
indemnify, defend and hold harmless Landlord, its property manager, Landlord’s
lender, any subsidiary or affiliate of the foregoing, and their respective
officers, directors, shareholders, partners, employees, managers, contractors,
attorneys and agents (collectively, the “Indemnitees”) from and against all
claims, demands, causes of action, suits, judgments, damages and expenses
(including attorneys’ fees) in any way arising from or relating to the failure
by any Tenant Party to pay for any work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party. The foregoing
indemnity shall survive termination or expiration of this Lease.

(d) Signs. Except as otherwise expressly permitted herein, Tenant shall not
place or permit to be placed any signs upon: (i) the roof of the Building; or
(ii) the Common Areas; or (iii) any area visible from the exterior of the
Premises without Landlord’s prior written approval, which approval will not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant, at its sole cost and expense, subject to application of the Improvement
Allowance, shall have the right to install and, so long as Tenant leases more
than (i) fifty percent (50%) of the rentable square footage of the Building or
(ii) 83,783 rentable square feet, whichever is less, maintain signage in the
Underground Parking and in the lobby of the Building depicting Tenant’s
corporate name. In addition, Tenant, at Tenant’s sole cost and expense, subject
to application of the Improvement Allowance, shall have the right to install,
mount and, so long as Tenant leases and occupies more than (i) fifty percent
(50%) of the rentable square footage of the Building or (ii) 83,783 rentable
square feet, whichever is less, maintain (a) up to two (2) back-lit/illuminated,
colored signs depicting Tenant’s corporate name on the exterior facia of the
Building, one of which may be installed on the North-facing façade and one of
which may be installed on the West-facing façade, both of which must be
substantially in compliance with the depictions and dimensions set forth on
Exhibit I attached

 

9



--------------------------------------------------------------------------------

hereto and made a part hereof; and (b) if and to the extent permitted by
applicable Law, one (1) sign depicting Tenant’s corporate name on the roof of
the Building (not to exceed 300 square feet) to be visible from the air. If the
view from Interstate 494 of Tenant’s sign on the North-facing façade of the
Building becomes obstructed, then Tenant shall have the right to move the sign
to another location on the North-facing façade at Tenant’s expense, the location
of which shall be subject to Landlord’s prior approval, which shall not be
unreasonably withheld. Landlord, at Landlord’s sole cost, will identify the
location of The Offices @ MOA (but not individual tenants) on mall directories.
Landlord, at Landlord’s sole cost, will identify Tenant and the location of the
Premises on the directory installed by Landlord (at Landlord’s expense) in the
lobby of the Building. The exact location, size, dimensions, color and method of
installation of all signs shall be subject to compliance with Landlord’s signage
criteria and shall be further subject to the prior review and approval of
Landlord, which approval will not be unreasonably withheld, conditioned or
delayed. Upon request of Landlord, Tenant shall immediately remove any sign
which Landlord has not approved and which Tenant has placed or permitted to be
placed upon the exterior or interior surface of any door or window or at any
point inside the Premises, which in Landlord’s reasonable opinion, is of such a
nature as to not be in keeping with the standards of the Building, and if Tenant
fails to do so, Landlord may without liability remove the same at Tenant’s
expense. Tenant shall comply with such regulations as may from time to time be
promulgated by the City of Bloomington and/or Landlord governing signs of all
tenants in the Project or Complex, as applicable. The Tenant, upon vacation of
the Premises, or the removal or alteration of its sign for any reason, shall be
responsible for the repair, painting or replacement of the Building fascia
surface or other portion of the Building where signs are attached. If Tenant
fails to do so, Landlord may have the sign removed and the reasonable
out-of-pocket cost of removal shall be payable by Tenant within thirty (30) days
of invoice.

9. Use. Tenant shall occupy and use all of the Premises only for the Permitted
Use (as set forth in the Basic Lease Information) and shall comply with all Laws
relating to the use, condition, access to, and occupancy of the Premises (to the
extent not the express obligation of Landlord under this Lease), and will not
commit waste, overload the Building’s Structure or the Building’s Systems or
subject the Premises to any use that would damage the Premises. Tenant, at its
sole cost and expense, shall obtain and keep in effect during the term, all
permits, licenses, and other authorizations necessary to permit Tenant to use
and occupy the Premises for the Permitted Use in accordance with applicable Law.
The population density within the Premises as a whole shall at no time exceed
what is permitted by applicable Laws. Notwithstanding anything in this Lease to
the contrary, as between Landlord and Tenant: (a) Tenant shall bear the risk of
complying with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time to time (the “Disabilities Acts”) in the Premises; and (b) Landlord shall
bear the risk of complying with the Disabilities Acts in the Common Areas, other
than compliance that is necessitated by the use of the Premises for other than
the Permitted Use or as a result of any alterations or additions made by Tenant
(which risk and responsibility shall be borne by Tenant). Tenant shall not use
any substantial portion of the Premises for a “call center”, any other
telemarketing use, or any credit processing use. In addition, the Premises shall
not be used for any purpose which creates strong, unusual, or offensive odors,
fumes, dust or vapors; or which emits noise or sounds that are objectionable due
to intermittence, beat, frequency, shrillness, or loudness. Tenant shall conduct
its business and control each other Tenant Party so as not to create any
nuisance or unreasonably interfere with

 

10



--------------------------------------------------------------------------------

other tenants or Landlord in its management of the Building. Tenant shall not
knowingly conduct or permit to be conducted in the Premises any activity, or
place any equipment in or about the Premises or the Building, which will
invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building. If any
invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises other than ordinary office uses, or is due to or
results from any negligent act or omission by Tenant, or its agents, employees,
representatives, or contractors, such statement or threat shall be evidence that
the increase in such rate is due to such act of Tenant or the contents or
equipment in or about the Premises, and, as a result thereof, Tenant shall be
liable for such increase and such increase shall be considered Additional Rent
payable with the next monthly installment of Gross Rent due under this Lease,
and Landlord’s acceptance of such amount shall not waive any of Landlord’s other
rights. In no event shall Tenant introduce or permit to be kept on the Premises
or brought into the Building any dangerous, noxious, radioactive or explosive
substance.

10. Assignment and Subletting.

(a) Transfers. Tenant may, subject to prior written consent from Landlord, which
consent will not be unreasonably withheld, conditioned or delayed,: (1) assign,
or transfer this Lease; or (2) sublet any portion of the Premises; (3) grant any
license, concession, or other right of occupancy of any portion of the Premises;
or (4) permit the use of the Premises by any parties other than Tenant (any of
the events listed in Section 10(a)(1) through Section 10(a)(3) being a
“Transfer”). Notwithstanding anything herein to the contrary, Tenant shall have
the right, without Landlord’s prior consent: (A) to assign all of its rights
under this Lease to any corporation, partnership or other business entity which
is (each a “Permitted Assignment”): (a) a subsidiary, parent, affiliate or other
entity that controls, is controlled by, or is under common control with Tenant,
(b) results from a merger or consolidation of or with Tenant, or (c) acquires
substantially all the assets of Tenant; provided that in each case of a
Permitted Assignment all of the following conditions are met: (i) such assignee
has a tangible net worth equal to or greater than that of Tenant as evidenced by
financial statements reasonably acceptable to Landlord; (ii) the business and
operations of the assignee are of substantially comparable quality to the
business and operations then being conducted by Tenant or other tenants in the
Building; (iii) no Event of Default by Tenant exists under this Lease at the
time of the proposed Permitted Assignment; and (iv) Tenant gives Landlord
written notice of such assignment; and/or (B) to sublease all or any part of the
Premises to any subsidiary, parent, affiliate or other entity that controls, is
controlled by, or is under common control with Tenant (each, a “Permitted
Sublease”); provided that in each case of a Permitted Sublease all of the
following conditions are met: (i) no Event of Default by Tenant exists under
this Lease at the time of the Permitted Sublease; (ii) the business and
operations of the subtenant are of substantially comparable quality to the
business and operations then being conducted by Tenant or other tenants in the
Building; and (iii) Tenant gives Landlord written notice of such sublease. The
term “control” means not less than a fifty percent (50%) equity interest in the
applicable corporation, partnership or other business entity.

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises if the proposed transferee: (1) is
creditworthy; (2) will use the Premises for the Permitted Use (thus, excluding
without limitation,

 

11



--------------------------------------------------------------------------------

uses for credit processing and telemarketing) and will not use the Premises in
any manner that differs from Tenant’s use and that would conflict with any
exclusive use agreement or other similar agreement entered into by Landlord with
any other tenant of the Project or Complex, as applicable; (3) will not use the
Premises, Project or Complex in a manner that would materially increase the
pedestrian or vehicular traffic to the Premises, Project or Complex; (5) is not
a governmental entity, or subdivision or agency thereof; (6) is not another
occupant of the Building or Complex, as applicable; and (7) is not a person or
entity with whom Landlord is then, or has been within the six-month period prior
to the time Tenant seeks to enter into such assignment or subletting,
negotiating to lease space in the Building or Complex, as applicable, or any
Affiliate of any such person or entity; otherwise, Landlord may withhold its
consent in its sole discretion. Notwithstanding anything herein to the contrary,
Landlord will not be deemed to have unreasonably withheld its consent to any
assignment of this Lease or subletting of the Premises if an Event of Default
exists at the time of the proposed assignment or sublease.

(c) Request for Consent. If Landlord’s consent to a Transfer is required, then,
at least fifteen (15) days prior to the effective date of the proposed Transfer,
Tenant shall provide Landlord with a written description of all terms and
conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; and reasonable credit information
sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness.

(d) Conditions to Transfer. If Landlord consents to a proposed Transfer, then
the proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. Notwithstanding anything herein to the
contrary, in no event will any Transfer release Tenant from its obligations
under this Lease. Landlord’s consent to any Transfer shall not be deemed consent
to any subsequent Transfers. For so long as an uncured Event of Default exists
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent. Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so during an uncured Event of Default
hereunder. Tenant shall pay for the cost of any demising walls or other
improvements necessitated by a proposed subletting or assignment (provided that
the foregoing shall not waive any approval right that Landlord may have with
respect to such improvements pursuant to another provision of this Lease).

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, either terminate the sublease or
take over all of the right, title and interest of Tenant, as sublandlord, under
such sublease, and such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
Landlord shall not be: (1) liable for any previous act or omission of Tenant
under such sublease; (2) subject to any counterclaim, offset or defense that
such subtenant might have against Tenant; (3) bound by

 

12



--------------------------------------------------------------------------------

any previous modification of such sublease or by any rent or additional rent or
advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment; (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement; or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment. Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10(e). The provisions of this
Section 10(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

(f) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of all compensation received
by Tenant for a sublease over the Rent allocable to the portion of the Premises
covered thereby, after first subtracting all of Tenant’s transaction costs in
connection with the Transfer, including broker fees and commissions, legal fees
and costs, and improvement allowances, to the extent applicable.

11. Insurance; Waivers; Subrogation; Indemnity.

(a) Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(A) commercial general liability insurance in amounts of no less than $3,000,000
per occurrence, or, following the expiration of the initial Term, such other
amount as Landlord may from time to time reasonably require (and, if the use and
occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s property management
company and Landlord’s lender against all liability for injury to or death of a
person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment with an additional insured endorsement in form approved
in writing by Landlord; (B) Automobile Liability covering any owned, non-owned,
leased, rented or borrowed vehicles of Tenant with limits no less than
$3,000,000 combined single limit for property damage and bodily injury; (C) All
Risk Property insurance covering the full value (less reasonable deductibles) of
all Alterations and improvements and betterments in the Premises, naming
Landlord and Landlord’s Mortgagee (as defined in Section 12(a)) as additional
loss payees as their interests may appear; (D) All Risk Property insurance
covering the full value (less reasonable deductibles) of all furniture, trade
fixtures and personal property (including property of Tenant or others) in the
Premises or otherwise placed in the Project by or on behalf of a Tenant Party
(including Tenant’s Off-Premises Equipment) it being understood that no lack or
inadequacy of insurance by Tenant shall in any event make Landlord subject to
any claim by

 

13



--------------------------------------------------------------------------------

virtue of any theft of or loss or damage to any uninsured or inadequately
insured property; (E) contractual liability insurance sufficient to cover
Tenant’s indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy); (F) worker’s compensation insurance in amounts not less than
statutorily required, and Employers’ Liability insurance with limits of not less
than $3,000,000; (G) business interruption insurance in an amount that will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils insured against under Section 11(a)(2)(C) or attributable to the
prevention of access to the Building or Premises; (H) in the event Tenant
performs any alterations or repairs in, on, or to the Premises, Builder’s Risk
Insurance on an All Risk basis (including collapse) on a completed value
(non-reporting) form, or by endorsement including such coverage pursuant to
Section 11(a)(2)(C) hereinabove, for full replacement value covering all work
incorporated in the Building and all materials and equipment in or about the
Premises; and (I) upon not less than thirty (30) days’ prior notice to Tenant,
such other insurance or endorsements to the insurance required herein as
Landlord, or any mortgagee or lessor of Landlord may reasonably require, and
which are consistent with coverages typically being required by owners or
mortgagees of buildings substantially similar to the Building in the
Minneapolis-St. Paul metropolitan area. Subject to Section 11(c), Tenant’s
insurance shall provide primary coverage to Landlord and shall not require
contribution by any insurance maintained by Landlord, when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant shall furnish to
Landlord certificates of such insurance, with an additional insured endorsement
in form approved in writing by Landlord, and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least five (5) days prior to the earlier of the Commencement Date or the date
Tenant enters or occupies the Premises, and at least fifteen (15) days prior to
each renewal of said insurance, and Tenant shall endeavor to obtain a written
obligation on the part of each insurance company to notify Landlord at least
thirty (30) days before cancellation or a material change of any such insurance
policies. All such insurance policies shall be in form, and issued by companies
licensed to do business in the State (defined below) and with a Best’s rating of
A:VII or better, reasonably satisfactory to Landlord. If Tenant fails to comply
with the foregoing insurance requirements or to deliver to Landlord the
certificates or evidence of coverage required herein, Landlord, in addition to
any other remedy available pursuant to this Lease or otherwise, may, but shall
not be obligated to, after five (5) days’ written notice to Tenant, obtain such
insurance and Tenant shall pay to Landlord on demand the premium costs thereof.
It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Tenant for its acts or
omissions as provided in this Lease.

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant, it being agreed that Landlord shall have no obligation to provide
insurance for such property), less a commercially-reasonable deductible if
Landlord so chooses; and (2) commercial general liability insurance in an amount
of not less than $3,000,000. Landlord may, but is not obligated to, maintain
such other insurance and additional coverages as it may deem necessary. The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.

 

14



--------------------------------------------------------------------------------

(c) No Subrogation. Notwithstanding any terms or provisions in this Lease to the
contrary, Landlord and Tenant each waives any claim it might have against the
other for any damage to or theft, destruction, loss, or loss of use of any
property, to the extent the same is insured against under any insurance policy
that covers the Building, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (defined below). Each party shall cause its
insurance carrier to endorse all applicable policies waiving the carrier’s
rights of recovery under subrogation or otherwise against the other party.

(d) Indemnity. Subject to Section 11(c), Tenant shall indemnify, defend and hold
harmless Landlord and the Indemnitees from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including attorneys’ fees) and all losses and damages arising from: any injury
to or death of any person or the damage to or theft, destruction, loss, or loss
of use of any property or inconvenience (each, a “Loss”) arising from any
occurrence in the Premises or the installation, operation, maintenance, repair
or removal of any of Tenant’s Off-Premises Equipment, except to the extent the
Loss is caused by the negligence or willful misconduct of a Landlord Party. If
any proceeding is filed for which indemnity is required hereunder, Tenant
agrees, upon request therefor, to defend Landlord in such proceeding at its sole
cost utilizing counsel satisfactory to Landlord in its sole discretion. Subject
to Section 11(c), Landlord shall indemnify, defend and hold harmless Tenant and
the Indemnitees from and against all claims, demands, liabilities, causes of
action, suits, judgments, damages, and expenses (including attorneys’ fees) and
all losses and damages arising from any Loss arising from any occurrence in the
Complex other than in the Premises, except to the extent the Loss is caused by
the negligence or willful misconduct of a Tenant Party. The indemnities set
forth in this Section 11(d) shall survive termination or expiration of this
Lease and shall not terminate or be waived, diminished or affected in any manner
by any abatement or apportionment of Rent under any provision of this Lease. If
any proceeding is filed for which indemnity is required hereunder, Landlord
agrees, upon request therefor, to defend Tenant in such proceeding at its sole
cost utilizing counsel satisfactory to Tenant in its sole discretion.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, as renewed, modified, and/or
extended from time to time, a “Mortgage”), or any ground lease, master lease, or
primary lease (each, as renewed, modified, and/or extended from time to time, a
“Primary Lease”), that now or hereafter covers all or any part of the Premises
(the mortgagee under any such Mortgage, beneficiary under any such deed of
trust, or the lessor under any such Primary Lease is referred to herein as a
“Landlord’s Mortgagee”). Any Landlord’s Mortgagee may elect at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within fifteen (15) days after written request therefor such
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease (including a

 

15



--------------------------------------------------------------------------------

subordination, non-disturbance and attornment agreement) or, if the Landlord’s
Mortgagee so elects, the subordination of such Landlord’s Mortgagee’s Mortgage
or Primary Lease to this Lease.

Simultaneously upon the execution of this Lease, Landlord shall cause the lessor
under any Primary Lease to execute and deliver a Nondisturbance and Attornment
Agreement in the form of Exhibit L attached hereto. This Lease shall not be
subordinate to any Primary Lease unless Landlord and the lessor under the
Primary Lease execute and deliver to Tenant said Nondisturbance and Attornment
Agreement.

Within thirty (30) days after the Lease Date, Landlord shall use commercially
reasonable efforts to obtain from the holder of each Mortgage against the Land
and Building or any leasehold interest therein a Subordination, Nondisturbance
and Attornment Agreement (“SNDA”) in the form attached hereto as Exhibit M. For
purposes of this paragraph, Landlord will be deemed to have used commercially
reasonable efforts if it uses reasonable efforts to facilitate the discussions
between Tenant and the holder of the Mortgage. Landlord will not be in default
under this Lease if the holder of the Mortgage refuses to sign an SNDA
incorporating Tenant’s revisions thereto.

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord); (2) bound by any rent or additional rent or advance rent which Tenant
might have paid for more than one (1) month in advance to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) bound by any termination, amendment or modification
of this Lease made without Landlord’s Mortgagee’s consent and written approval,
except for those terminations, amendments and modifications permitted to be made
by Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable

 

16



--------------------------------------------------------------------------------

opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Building. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan. In the event that there is
any conflict between the provisions of Sections 12(c) or 12(d) and the
provisions of the final executed version of the SNDA, then the provisions of the
SNDA shall control.

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit E. Landlord may, from time to
time, change or supplement such rules and regulations for the safety, care, or
cleanliness of the Building and related facilities, including the adjoining
retail center, provided that such changes are applicable to all tenants of the
Building, will not unreasonably interfere with Tenant’s use of the Premises and
are enforced by Landlord in a non-discriminatory manner. Tenant shall be
responsible for the compliance with such rules and regulations by each Tenant
Party. Notwithstanding anything herein to the contrary, in the event of any
conflict or inconsistency between the terms of this Lease (excluding Exhibit E)
and the terms of Exhibit E, the terms of this Lease shall govern and control.

14. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

(b) Partial Taking - Tenant’s Rights. If any part of the Building and/or access
points to the Building becomes subject to a Taking and such Taking will prevent
Tenant from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking for a period of more
than one hundred eighty (180) days, then Tenant may terminate this Lease as of
the date of such Taking by giving written notice to Landlord within thirty (30)
days after the Taking, and Rent shall be apportioned as of the date of such
Taking. If Tenant does not terminate this Lease, then Rent shall be abated on a
reasonable basis as to that portion of the Premises rendered untenantable by the
Taking.

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within thirty (30) days after such Taking, and Gross Rent shall be apportioned
as of the date of such Taking. If Landlord does not so terminate this Lease,
then this Lease will continue, but if any portion of the Premises has been
taken, Rent shall abate as provided in the last sentence of Section 14(b).

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

 

17



--------------------------------------------------------------------------------

15. Fire or Other Casualty.

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall use good faith efforts to deliver
to Tenant within sixty (60) days after such Casualty a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.

(b) Tenant’s Rights. If a material portion of the Premises, the Underground
Parking, essential Building mechanical services and/or access points to the
Premises is damaged by Casualty such that Tenant is prevented from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty (a “Material Casualty”) and Landlord estimates
that the damage caused thereby cannot be repaired within the earlier of three
hundred sixty-five (365) days after the date of the Casualty or one hundred
eighty (180) days after the date of commencement of the repair and restoration
work (the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after the Damage Notice has been delivered to Tenant. Similarly, if there is a
Material Casualty that Landlord estimated would be repaired within the earlier
of three hundred sixty-five (365) days after the date of the Casualty or one
hundred eighty (180) days after the date of commencement of the repair and
restoration work but the repairs are not completed within the earlier of three
hundred sixty-five (365) days after the date of the Casualty or one hundred
eighty (180) days after the date of commencement of the repair and restoration
work, subject to extensions due to events of force majeure and Tenant Delay
Days, then Tenant may terminate this Lease by delivering written notice to that
effect to Landlord and stating the effective date of such termination which will
be not less than thirty (30) days after the date of such notice; provided,
however, if Landlord completes the repairs prior to the termination date set
forth in the notice, then Tenant’s termination shall be deemed rescinded and
this Lease shall remain in full force and effect.

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period; (2) the damage to the Building
exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; or (3) Landlord is required to pay
the insurance proceeds arising out of the Casualty to the holder of the Mortgage
and such funds are not available for restoration, then Landlord may terminate
this Lease by giving written notice of its election to terminate within thirty
(30) days after the Damage Notice has been delivered to Tenant.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, other than building standard
leasehold improvements Landlord shall not be required to repair or replace any
Alterations or betterments within the Premises (which shall be promptly and with

 

18



--------------------------------------------------------------------------------

due diligence repaired and restored by Tenant at Tenant’s sole cost and expense)
or any furniture, equipment, trade fixtures or personal property of Tenant or
others in the Premises or the Building, and Landlord’s obligation to repair or
restore the Premises shall be limited to the extent of the insurance proceeds
actually received by Landlord for the Casualty in question. If this Lease is
terminated under the provisions of this Section 15, Landlord shall be entitled
to the full proceeds of the insurance policies providing coverage for all
Alterations, improvements and betterments in the Premises (and, if Tenant has
failed to maintain insurance on such items as required by this Lease, Tenant
shall pay Landlord an amount equal to the proceeds Landlord would have received
had Tenant maintained insurance on such items as required by this Lease).

(e) Abatement of Rent. If the Premises are damaged by Casualty, then Gross Rent
for (i) the portion of the Premises rendered untenantable, or (ii) the portion
of the Premises in which Tenant is unable to conduct its business operations in
substantially the same manner as prior to the Casualty, shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be).

16. Personal Property Taxes. Tenant shall be liable for any taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes levied or
assessed against Tenant’s personal property are included in the taxes levied
against Landlord, Landlord provides to Tenant documentary evidence of the same
from the Hennepin County Assessor’s Office and Landlord elects to pay the same,
or if the assessed value of Landlord’s property is increased by the inclusion of
Tenant’s personal property, Landlord provides to Tenant documentary evidence of
the same from the Hennepin County Assessor’s Office and Landlord elects to pay
the taxes including such increased amount allocated to Tenant’s personal
property, then Tenant shall pay to Landlord, within thirty (30) days following a
written request therefor, the part of such taxes allocated to Tenant’s personal
property.

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within ten (10) days after
Landlord notifies Tenant that the same is unpaid and overdue; provided, however,
Landlord shall not be obligated to provide such notice more than two (2) times
during any given calendar year. If such notice has been given two (2) times
during any given calendar year, then for the balance of said calendar year,
Tenant’s failure to pay Rent within ten (10) days after the same is due (without
notice thereof) shall be an Event of Default;

(b) Abandonment. Tenant abandons the Premises, abandonment being defined as
Tenant’s vacation of the Premises for a period of sixty (60) or more consecutive
days, provided that such vacation is not due to strikes, riots, acts of God,
shortages of labor or materials, war, acts of terrorism, governmental laws,
regulations, or restrictions, or any other causes of any kind whatsoever which
are beyond the control of Tenant;

(c) Estoppel/Financial Statement/Commencement Date Letter. Tenant fails to
provide: (i) any estoppel certificate after Landlord’s written request therefor
pursuant to

 

19



--------------------------------------------------------------------------------

Section 26(e); (ii) any financial statement after Landlord’s written request
therefor pursuant to Section 26(q), if Tenant is obligated under Section 26(q)
to provide the same; or (iii) the Confirmation of Commencement Date in the form
of Exhibit F as required by Section 3, and such failure shall continue for five
(5) Business Days after Landlord’s second (2nd) written notice thereof to
Tenant;

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section 11(a)
and such failure continues for five (5) Business Days after Landlord’s request;

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(c);

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof or for such longer period as
reasonably necessary to cure such failure, provided that Tenant commences to
cure such failure within said thirty (30) day period and thereafter diligently
pursues such cure to completion, but in no event will such period be extended
for more than sixty (60) additional days; and

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
one hundred twenty (120) calendar days after the filing thereof.

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of: (1) all Gross
Rent accrued hereunder through the date of termination; (2) all amounts due
under Section 19(a); and (3) an amount equal to (A) the total Gross Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at a per annum rate equal to the Prime Rate (“Prime Rate” shall
be the per annum interest rate as published in the Wall Street Journal “Money
Rates” section, minus (B) the then present fair rental value of the Premises for
such period, similarly discounted.

 

20



--------------------------------------------------------------------------------

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord: (1) all Gross Rent and other amounts
accrued hereunder to the date of termination of possession; (2) all amounts due
from time to time under Section 19(a); and (3) all Gross Rent and other net sums
required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises. If Landlord elects to proceed under this Section 18(b),
Landlord may remove all of Tenant’s property from the Premises and store the
same in a public warehouse or elsewhere at the cost of, and for the account of,
Tenant, without becoming liable for any loss or damage which may be occasioned
thereby. Landlord shall use commercially reasonable efforts to relet the
Premises on such terms as Landlord in its reasonable discretion may determine
(including a term different from the Term, rental concessions, and alterations
to, and improvement of, the Premises); however, Landlord shall not be obligated
to expend funds in connection with reletting the Premises, nor to relet the
Premises before leasing other portions of the Building or Complex, as
applicable, and Landlord shall not be obligated to accept any prospective tenant
proposed by Tenant unless such proposed tenant meets all of Landlord’s leasing
criteria. If Landlord has used commercially reasonable efforts to relet the
Premises, then Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Gross Rent due
hereunder. Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring an action against Tenant to collect amounts due by Tenant, without
the necessity of Landlord’s waiting until the expiration of the Term. Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this Lease, all actions taken by Landlord to dispossess or exclude
Tenant from the Premises shall be deemed to be taken under this
Section 18(b). If Landlord elects to proceed under this Section 18(b), it may at
any time elect to terminate this Lease under Section 18(a);

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;
or

(d) Alteration of Locks. Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all actual out-of-pocket costs incurred by Landlord (including court costs and

 

21



--------------------------------------------------------------------------------

reasonable attorneys’ fees and expenses) in: (1) obtaining possession of the
Premises; (2) removing and storing Tenant’s or any other occupant’s property;
(3) making repairs or restorations as necessary to put the Premises into
condition acceptable to a new tenant (excluding tenant improvements required by
such new tenant); (4) if Tenant is dispossessed of the Premises and this Lease
is not terminated, reletting all or any part of the Premises (including
brokerage commissions, cost of tenant finish work, and other costs incidental to
such reletting); (5) performing Tenant’s obligations which Tenant failed to
perform; and (6) enforcing, or advising Landlord of, its rights, remedies, and
recourses arising out of the Event of Default. To the full extent permitted by
Law, Landlord and Tenant agree the federal and state courts of the state in
which the Premises are located shall have exclusive jurisdiction over any matter
relating to or arising from this Lease and the parties’ rights and obligations
under this Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

(d) No Designation. If Tenant is in arrears in payment of Rent, Tenant waives
its right, if any, to designate the items to which any payments made by Tenant
are to be credited, and Landlord may apply any payments made by Tenant to such
items as Landlord sees fit, irrespective of any designation or request by Tenant
as to the items to which any such payments shall be credited.

(e) No Punitive Damages. Notwithstanding anything herein to the contrary,
neither Landlord nor Tenant shall seek, and neither party shall be liable for,
punitive, special, exemplary or consequential damages.

20. Default by Landlord. If Landlord fails to perform, comply with or observe
any agreement or obligation of Landlord under this Lease and the failure
continues after the cure period described below, then Tenant may pursue its
remedies at law or in equity; provided, however, if Tenant delivers a second
written notice to Landlord and Landlord fails to perform, comply with or observe
such agreement or obligation within an additional ten (10) Business Days after
Landlord’s receipt of the second notice, then Tenant shall have the right upon
the expiration of such ten (10) Business Day period, to perform such repair or
otherwise cure Landlord’s default. If Tenant does such work or performs such
obligation, Landlord agrees that it will reimburse Tenant for the reasonable
out-of-pocket costs thereof within thirty (30) days after

 

22



--------------------------------------------------------------------------------

receipt of written notice from Tenant which notice shall include supporting
documentation of the work performed and the costs incurred by Tenant. If
Landlord does not reimburse Tenant within forty-five (45) days after receipt of
such written notice from Tenant, then Tenant shall have the right to offset an
amount not to exceed ten percent (10%) of each monthly installment Gross Rent
next coming due under this Lease until Tenant has recouped such amount in full,
together with interest at the Default Rate accruing from the date Tenant incurs
such costs until the date the costs are recouped in full. In the event that
Landlord, acting in good faith, disputes either the necessity of the expense or
repair, the obligation to make the same or the cost thereof, Tenant’s remedy
shall be an action at law or in equity and Tenant shall not be permitted any
offsets or deductions from rent. As used above, Landlord’s cure period shall be
thirty (30) calendar days after Tenant has delivered to Landlord written notice
of the failure specifically describing the failure or such longer period as
reasonably necessary to cure such failure, provided that Landlord commences to
cure such failure within said thirty (30) day period and thereafter diligently
pursues such cure to completion, but in no event more than sixty (60) days after
receipt of Tenant’s notice. Notwithstanding anything herein to the contrary, in
no event shall Tenant be permitted to make structural repairs to the Premises,
the Building or the Complex.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises by any Tenant Party (other
than small quantities used for ordinary general office purposes in compliance
with applicable Laws), broom-clean, reasonable wear and tear (and condemnation
and Casualty damage, as to which Section 14 and Section 15 shall control)
excepted. Tenant may remove all unattached trade fixtures, furniture, and
personal property placed in the Premises or elsewhere in the Building by Tenant
(but Tenant may not remove any such item which was paid for, in whole or in
part, by Landlord). Tenant shall not be required to remove any wiring or
cabling. Tenant shall repair all damage caused by such removal. All items not so
removed shall, at Landlord’s option, be deemed to have been abandoned by Tenant
and may be appropriated, sold, stored, destroyed, or otherwise disposed of by
Landlord at Tenant’s cost without notice to Tenant and without any obligation to
account for such items. The provisions of this Section 21 shall survive the
expiration or earlier termination of the Lease.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay Gross Rent equal to one hundred twenty-five percent (125%)
of the Gross Rent payable during the last month of the Term; and (b) Tenant
shall otherwise continue to be subject to all of Tenant’s obligations under this
Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at Law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom. Notwithstanding the foregoing, if Tenant holds
over with Landlord’s express written consent, then Tenant shall be a
month-to-month tenant and Tenant shall pay Gross Rent equal to one hundred two
percent (102%) of the Gross Rent payable during the last month of the Term.

 

23



--------------------------------------------------------------------------------

23. Certain Rights Reserved by Landlord. Landlord shall have the following
rights:

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project or Complex, as applicable, or any part
thereof (excluding the Premises); to enter upon the Premises for purposes of
inspections or repairs (after giving Tenant not less than forty-eight (48)
hours’ notice thereof, which may be oral notice, except in cases of real or
apparent emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building. Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts not to unreasonably interfere with Tenant’s use of or
operations in the Premises or access to and from the Premises;

(b) Security. In addition to Landlord’s security service obligations under
Section 7(a), Landlord may take such reasonable security measures as Landlord
deems advisable (provided, however, that any such additional security measures
are for Landlord’s own protection, and Tenant acknowledges that Landlord is not
a guarantor of the security or safety of any Tenant Party and, except as
expressly provided in this Lease, security matters are the responsibility of
Tenant), including evacuating the Building for cause, suspected cause, or for
drill purposes; temporarily denying access to the Building; and securing the
Building after Normal Business Hours and on Sundays and Holidays, subject,
however, to Tenant’s right to enter when the Building is closed after Normal
Business Hours and on Sundays and Holidays under such reasonable regulations as
Landlord may prescribe from time to time;

(c) Repairs and Maintenance. To enter the Premises at all reasonable hours upon
reasonable (not less than twenty-four (24) hours, except in the event of an
emergency when no prior notice will be required) prior notice to perform
Landlord’s repair and maintenance obligations and rights under the Lease; and

(d) Prospective Purchasers and Lenders. To enter the Premises at all reasonable
hours upon reasonable (not less than forty-eight (48) hours) prior notice to
show the Premises to prospective purchasers or lenders; and

(e) Prospective Tenants. At any time during the last twelve (12) months of the
Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours upon reasonable (not less
than forty-eight (48) hours) prior notice to show the Premises to prospective
tenants.

24. Substitution Space. Intentionally omitted.

 

24



--------------------------------------------------------------------------------

25. Hazardous Materials.

(a) During the term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(i) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws, will immediately pay or cause to be
paid all costs and expenses incurred by reason of such compliance.

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(i) hereof) on the Premises, or
the Complex, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Complex except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and in compliance with all applicable Environmental Laws.

(c) At any time and from time to time during the term of this Lease, upon
reasonable (not less than forty-eight (48) hours, except in the event of an
emergency in which case no prior notice will be required) prior notice Landlord
may perform, at Landlord’s sole cost and expense, an environmental site
assessment report concerning the Premises, prepared by an environmental
consulting firm chosen by Landlord, indicating the presence or absence of
Hazardous Materials caused or permitted by Tenant and the potential cost of any
compliance, removal or remedial action in connection with any such Hazardous
Materials on the Premises. Tenant shall grant and hereby grants to Landlord and
its agents access to the Premises upon reasonable (not less than forty-eight
(48) hours) prior notice and specifically grants Landlord an irrevocable
non-exclusive license to undertake such an assessment.

(d) Tenant will immediately advise Landlord in writing of any of the following:
(1) any pending or threatened Environmental Claim (as defined in Section 25(i)
below) against Tenant relating to the Premises or the Complex; (2) any condition
or occurrence on the Premises or the Complex caused by any Tenant Party that
(a) results in noncompliance by Tenant with any applicable Environmental Law, or
(b) could reasonably be anticipated to form the basis of an Environmental Claim
against Tenant or Landlord or the Premises; (3) any condition or occurrence on
the Premises known to Tenant that could reasonably be anticipated to cause the
Premises to be subject to any restrictions on the ownership, occupancy, use or
transferability of the Premises under any Environmental Law; and (4) the actual
or anticipated taking of any removal or remedial action by Tenant in response to
the actual or alleged presence of any Hazardous Material on the Premises or the
Complex. All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
Tenant’s response thereto. In addition, Tenant will provide Landlord with copies
of all communications to or from Tenant regarding the Premises with any
governmental agency relating to Environmental Laws, all such communications to
or from Tenant with any person relating to Environmental Claims, and such
detailed reports of any such Environmental Claim involving Tenant and the
Complex or Premises as may reasonably be requested by Landlord.

(e) Intentionally omitted.

 

25



--------------------------------------------------------------------------------

(f) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages, costs and expenses
(including reasonable attorneys’ and consultants’ fees and expenses) of any kind
or nature whatsoever that may at any time be incurred by or against such
Indemnitees to the extent resulting from (a) the presence of Hazardous Materials
on the Complex which is caused by Tenant, (b) the presence of Hazardous
Materials in the Premises which is caused by Tenant or a Tenant Party or
knowingly permitted by Tenant and (c) any Environmental Claim to the extent
relating to or resulting from Tenant’s operation or use of the Premises (the
“Hazardous Materials Indemnified Matters”). The provisions of this Section 25
shall survive the expiration or sooner termination of this Lease.

(g) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.

(h) All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand; provided, however, Landlord
agrees that it shall not pay any such costs without first delivering to Tenant
at least ten (10) days’ notice and opportunity to directly pay such cost or
otherwise resolve the applicable Hazardous Materials Indemnified Matter in a
manner acceptable to Landlord in Landlord’s reasonable judgment.

(i) “Hazardous Materials” means: (i) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and radon gas; (ii) any substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any other substance exposure which is regulated by any governmental authority;
(b) “Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; (c) “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory

 

26



--------------------------------------------------------------------------------

authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

26. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building or Complex shall be limited to Tenant’s
actual direct, but not consequential (or other speculative), damages therefor
and shall be recoverable only from the interest of Landlord in the Building
(including the rents and other income therefrom), and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency. Additionally, to the extent allowed by Law, Tenant hereby waives any
statutory lien it may have against Landlord or its assets, including without
limitation, the Building.

(c) Force Majeure. Other than for obligations under this Lease that can be
performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
acts of terrorism, governmental laws, regulations, or restrictions, or any other
causes of any kind whatsoever which are beyond the control of such party.

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than as set
forth in the Basic Lease Information. Tenant shall indemnify, defend and hold
Landlord harmless from and against all costs, expenses, attorneys’ fees, liens
and other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under Tenant. The foregoing
indemnity shall survive the expiration or earlier termination of the Lease.
Landlord acknowledges that Landlord is responsible for paying a commission to
Tenant’s broker, AREA Corporate Real Estate Advisors (“Tenant’s Broker”) in
accordance with the terms of a separate written agreement between Landlord and
Tenant’s Broker.

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within fifteen (15) days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request. Unless otherwise required by Landlord’s Mortgagee or a
prospective purchaser or mortgagee of the Building, the initial form of estoppel
certificate to be signed by Tenant is attached hereto as Exhibit “G”.

 

27



--------------------------------------------------------------------------------

(f) Notices; Notice Time Periods. All notices and other communications given
pursuant to this Lease shall be in writing and shall be: (1) mailed by first
class, United States Mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address specified in the
Basic Lease Information; (2) hand delivered to the intended addressee; (3) sent
by a nationally recognized overnight courier service; or (4) sent by facsimile
transmission during Normal Business Hours followed by a copy of such notice sent
in another manner permitted hereunder. All notices shall be effective upon the
earlier to occur of actual receipt, one (1) Business Day following deposit with
a nationally recognized overnight courier service, or three (3) days following
deposit in the United States mail. The parties hereto may change their addresses
by giving notice thereof to the other in conformity with this provision.
Wherever in this Lease Landlord is to give Tenant advance notice of not less
than a certain number of hours (such as twenty-four (24) hours’ notice or
forty-eight (48) hours’ notice), said hours must be hours of Business Days.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord or Tenant unless such waiver is
in writing signed by the waiving party, and no custom or practice which may
evolve between the parties in the administration of the terms hereof shall waive
or diminish the right of Landlord or Tenant to insist upon the performance by
the other party hereto in strict accordance with the terms hereof. The terms and
conditions contained in this Lease shall inure to the benefit of and be binding
upon the parties hereto, and upon their respective successors in interest and
legal representatives, except as otherwise herein expressly provided. This Lease
is for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

(i) Quiet Enjoyment. Provided there is no uncured Event of Default hereunder,
Tenant shall peaceably and quietly hold and enjoy the Premises for the Term,
without hindrance from Landlord or any party claiming by, through, or under
Landlord, but not otherwise, subject to the terms and conditions of this Lease.

 

28



--------------------------------------------------------------------------------

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Minnesota (the “State”).

(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.

(p) Joint and Several Liability. If Tenant is comprised of more than one (1)
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant or Landlord
hereunder not fully performed at the end of the Term shall survive the end of
the Term, including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

(q) Financial Reports. Within fifteen (15) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to

 

29



--------------------------------------------------------------------------------

Landlord Tenant’s most recent annual and quarterly reports. Tenant will discuss
its financial statements with Landlord and, following the occurrence of an Event
of Default hereunder, will give Landlord access to Tenant’s books and records in
order to enable Landlord to verify the financial statements. Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except: (1) to Landlord’s Mortgagee or prospective
mortgagees or purchasers of the Building; (2) to Landlord’s advisors and
consultants; (3) in litigation between Landlord and Tenant; and (4) if required
by court order. Tenant shall not be required to deliver the financial statements
required under this Section 26(q) more than once in any twelve (12) month period
unless requested by Landlord’s Mortgagee or a prospective buyer or lender of the
Building or an Event of Default occurs. Notwithstanding anything in this Lease
to the contrary, Tenant shall have no obligation to provide any financial
statements, books, records or reports to Landlord under this paragraph if
Tenant’s financial statements and reports are available online at www.cray.com
or any other website of which Tenant has notified Landlord in writing.

(r) Landlord’s Fees. Intentionally omitted.

(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent, which Landlord shall not unreasonably
withhold, condition or delay. The parties agree that it shall be reasonable to
withhold consent if such access, installation and/or operation causes
interference with or interruption of the telecommunication uses and/or signals
of other tenants or occupants of the Building or the Complex. All providers of
Telecommunications Services shall be required to comply with the rules and
regulations of the Building, applicable Laws and Landlord’s policies and
practices for the Building. Tenant acknowledges that Landlord shall not be
required to provide or arrange for any Telecommunications Services and that
Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto. Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.

(t) Representations and Warranties.

(i) Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its affiliates currently are, or shall be at any time during
the Term hereof, in violation of any laws relating to terrorism or money
laundering (collectively, the “Anti-Terrorism Laws”), including without
limitation Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”) and/or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (the “USA Patriot Act”).

 

30



--------------------------------------------------------------------------------

(ii) Tenant covenants with Landlord that neither Tenant nor any of its
affiliates is or shall be during the Term hereof a “Prohibited Person,” which is
defined as follows: (A) a person or entity that is listed in the Annex to, or is
otherwise subject to, the provisions of the Executive Order; (B) a person or
entity owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (C) a person or entity with whom Landlord is prohibited
from dealing with or otherwise engaging in any transaction by any Anti-Terrorism
Law, including without limitation the Executive Order and the USA Patriot Act;
(D) a person or entity who commits, threatens or conspires to commit or support
“terrorism” as defined in Section 3(d) of the Executive Order; (E) a person or
entity that is named as a “specially designated national and blocked person” on
the then-most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (F) a person
or entity who is affiliated with a person or entity listed in items (A) through
(E), above.

(u) Confidentiality. Landlord acknowledges that Tenant will be obligated to make
one or more filings with the Securities Exchange Commission that include a
complete copy of this Lease, that access to this Lease will be readily available
to the public online and that this Lease shall not be deemed to be confidential.

(v) Authority. Landlord and Tenant (if a corporation, partnership or other
business entity) each hereby represent and warrant that it is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that it has full right and authority to execute and deliver this Lease,
and that each person signing on behalf of it is authorized to do so.

(w) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -    Outline of Premises Exhibit B -    Description of the Land
Exhibit C -    Intentionally blank. Exhibit D -    Work Exhibit E -    Building
Rules and Regulations Exhibit F -    Form of Confirmation of Commencement Date
Letter Exhibit G -    Form of Tenant Estoppel Certificate Exhibit H -    Renewal
Option Exhibit I -    Depiction of Exterior Building Signage Exhibit J -   
Calculation of Early Termination Fee Exhibit K -    ACH Payment Form, W-9 Form
and Size Self-Certification Form Exhibit L -    Nondisturbance and Attornment
Agreement Exhibit M -    Subordination, Nondisturbance and Attornment Agreement
Exhibit N -    Plan Showing Tenant’s Designated Underground Parking Spaces
located on P1 and P2 Exhibit O -    Plan Showing Restricted Surface Parking
Areas

 

31



--------------------------------------------------------------------------------

27. Other Provisions.

(a) Existing Lease Termination. Tenant, as tenant, and NEA Galtier, LLC, as
landlord, are parties to that certain Lease dated July 2, 2009, as amended (the
“Existing Lease”). Tenant has provided Landlord with a full, complete and
accurate copy of the Existing Lease. Tenant represents and warrants to Landlord
that the Existing Lease is in full force and effect, Tenant is not in default or
breach of any provision of the Existing Lease and Tenant’s right to terminate
the Existing Lease, as provided in Section 25(c) of the Existing Lease, remains
in full force and effect. As additional consideration for this Lease, Landlord
agrees that on or before April 28, 2016, unless otherwise instructed in writing
by Tenant, Landlord will pay to Tenant an amount equal of Two Million Two
Hundred Seventy-Three Thousand Two Hundred Thirty-Eight and 17/100 Dollars
($2,273,238.17) (the “Existing Lease Termination Fee”) via check or wire
transfer (as instructed by Tenant), which amount will, in turn, be paid by
Tenant to the landlord under the Existing Lease as the termination fee due under
the Existing Lease. Landlord shall have no liability or obligation with respect
to the Existing Lease in excess of payment of the Existing Lease Termination Fee
to Tenant as provided herein. If Landlord fails to timely pay the Existing Lease
Termination Fee, then in addition to Tenant’s other rights and remedies, Tenant
shall have the right and option to terminate this Lease by delivering written
notice to that effect to Landlord, which notice must be delivered to Landlord no
later than June 1, 2016.

(b) Early Termination. Tenant has a one-time right to terminate this Lease as of
the last day of the ninety-sixth (96th) calendar month of the Term (the “Early
Termination Date”) subject to and in accordance with the provisions of this
section. To exercise such early termination right, Tenant must (a) deliver
written notice to Landlord that Tenant desires to terminate this Lease as of the
Early Termination Date at least twelve (12) months prior to the Early
Termination Date; and (b) pay Landlord a payment equal to Four Million Eight
Hundred Fifty-Six Thousand Six Hundred Fifty-Eight and 68/100 Dollars
($4,856,658.68) (“Early Termination Fee”), which amount was calculated based on
the Premises containing 87,500 rentable square feet; provided, however, if the
Premises are remeasured and it is determined and certified by the parties in the
Confirmation of Commencement Date Letter that the Premises are larger or smaller
than 87,500 rentable square feet, then the Early Termination Fee will be
recalculated in accordance with the formula set forth on Exhibit J attached
hereto and made a part hereof. Within five (5) Business Days after Tenant’s
request, Landlord will calculate and confirm the exact amount of the Early
Termination Fee, including supporting documentation. Tenant will pay the Early
Termination Fee to Landlord concurrently with delivery of written notice of
Tenant’s election to terminate pursuant to this Section.

(c) Expansion Option. During the period between the date of this Lease and April
30, 2018 (the “Expansion Period”), Tenant will have the exclusive right to
expand the Premises to include all or any portion of the remaining space located
on the 7th floor of the Building (the “7th Floor Available Expansion Space”) on
the terms set forth in this Section. If Tenant desires to exercise such
expansion option, Tenant must do so by delivering written notice to Landlord
(the “Expansion Notice”), which Expansion Notice must identify the location and
rentable square footage of the 7th Floor Available Expansion Space or applicable
part thereof (the “7th Floor Actual Expansion Space”) and the date such
expansion will be effective (the “Expansion Commencement Date”), and the Rent
Commencement Date for the 7th Floor

 

32



--------------------------------------------------------------------------------

Actual Expansion Space shall not be later than May 1, 2018. If Tenant exercises
its expansion option with respect to only a portion of the 7th Floor Expansion
Space, then the location, dimensions and layout of such space will be subject to
Landlord’s prior approval, which approval will not be withheld so long as the
location and dimensions of the 7th Floor Actual Expansion Space do not make the
remainder of the 7th Floor of the Building unmarketable or unusable. Tenant’s
failure to deliver an Expansion Notice during the Expansion Period is deemed a
waiver of Tenant’s expansion option.

(i) If Tenant properly exercises its expansion option on or prior to the Rent
Commencement Date (May 1, 2017) and if no Event of Default then exists, then
Tenant’s lease of the 7th Floor Actual Expansion Space shall be on the same
terms and conditions applicable to the 7th - 9th Floor Premises, including
payment of Gross Rent at the Annual Gross Rent Rate Per Rentable Square Foot for
the 7th-9th Floor Premises stated herein and including an improvement allowance
equal to Seventy and 00/100 Dollars ($70.00) per rentable square foot of the 7th
Floor Actual Expansion Space. Notwithstanding anything herein to the contrary,
if Tenant elects to expand the Premises into all of the 7th Floor Available
Expansion Space pursuant to this Section 27(c)(i), then Tenant’s lease of such
7th Floor Available Expansion Space shall be on the same terms and conditions as
applicable to the 7th - 9th Floor Premises, including an improvement allowance
equal to Seventy and 00/100 Dollars ($70.00) per rentable square foot of the 7th
Floor Available Expansion Space; provided, however, the Gross Rent applicable to
such 7th Floor Available Expansion Space shall be abated in its entirety through
April 30, 2018.

(ii) If Tenant properly exercises its expansion option after the Rent
Commencement Date but prior to February 1, 2018 by providing an Expansion Notice
to Landlord and if no Event of Default then exists, then Tenant’s lease of the
7th Floor Actual Expansion Space shall be on the same terms and conditions
applicable to the 7th - 9th Floor Premises, including payment of Gross Rent at
the Annual Gross Rent Rate Per Rentable Square Foot for the 7th-9th Floor
Premises stated herein; provided, however, Tenant will be entitled to an
improvement allowance calculated by multiplying (a) $70.00 per rentable square
foot of the 7th Floor Actual Expansion Space, times (b) the fraction obtained by
dividing (i) the number of months remaining in the initial Term following the
Expansion Commencement Date, by (ii) 153.

(iv) Tenant’s leasing of the 7th Floor Actual Expansion Space will be
coterminous with the balance of the Premises.

(v) If Tenant does not exercise its expansion option as provided in this Section
or if Tenant exercises its expansion option as provided in this Section for less
than all of the 7th Floor Available Expansion Space, then Landlord will be
solely responsible, at its sole cost and expense, for the construction and
installation of all Common Area improvements and required demising on the 7th
floor of the Building to accommodate the 7th Floor Expansion Space.

(vi) Tenant’s Proportionate Share will be proportionately increased to include
the 7th Floor Actual Expansion Space. The number of parking spaces available for
use by Tenant, including pursuant to Section 27(e), will also be proportionately
increased and the Early Termination Fee will be recalculated to take into
account the Improvement Allowance and the commissions that will be payable in
connection with Tenant’s lease of the 7th Floor Actual Expansion Space.

(vii) Within thirty (30) days after Landlord receives Tenant’s Expansion Notice,
Landlord and Tenant will execute a written amendment to this Lease adding the
7th Floor Actual Expansion Space to the Premises effective as of the Expansion
Commencement Date. Such amendment will incorporate the appropriate terms set
forth above and will be in form and substance reasonably satisfactory to
Landlord and Tenant. If Landlord and Tenant fail to timely execute such
amendment, however, Tenant will nevertheless be obligated to lease the 7th Floor
Actual Expansion Space on the terms set forth in this Section once Tenant has
exercised its expansion option in the manner provided in this Section, and both
Landlord and Tenant shall otherwise be obligated to perform their respective
obligations under this Section 27(c).

 

33



--------------------------------------------------------------------------------

(d) Right of First Offer. So long as no Event of Default then exists under this
Lease, Tenant will have an ongoing first right (“First Right”) to be offered by
Landlord the opportunity to lease all space in the Building which is contiguous
to the Premises (including contiguous floors); provided, however, in the event
that contiguous space is not available in the Building then the First Right
shall apply to the next closest non-contiguous space within the Building (the
“First Right Space”). The First Right is subject to the terms and conditions set
forth in this Section. If at any time after the Commencement Date Landlord
intends to lease all or any part of the First Right Space which becomes
Available for Lease (as defined herein), then Landlord will first notify Tenant
that such First Right Space is available for lease (the “Available Space”). If
Tenant exercises its First Right and, as a result, is leasing an entire floor of
the Building, then Tenant’s ongoing First Right shall apply to the next
contiguous space in the Building. Tenant must notify Landlord in writing within
twenty (20) days of receiving Landlord’s notice whether Tenant desires to lease
the Available Space from Landlord. Tenant may only exercise its First Right with
respect to all of the Available Space; provided, however, if Tenant does not
elect to lease all of the Available Space (thereby rejecting Landlord’s offer)
and Landlord subsequently intends to lease less than all of the Available Space
to a third party, then Tenant’s First Right shall again apply with respect to
said portion of the Available Space (which portion shall then be deemed to be
the “Available Space” hereunder) and Landlord must first offer to Tenant the
right to lease such space pursuant to this Section 27(d). If Tenant notifies
Landlord that Tenant does not desire to lease the Available Space, or if Tenant
does not respond in writing to Landlord’s notice within such twenty (20) day
period, then Landlord may freely lease the Available Space without restriction.
If Tenant notifies Landlord in writing within such twenty (20) day period that
Tenant desires to lease the Available Space, the parties will thereafter enter
into an amendment to this Lease to add the Available Space to the Premises on
the same terms and conditions applicable to the 7th - 9th Floor Premises, and it
will be delivered in “warm shell” condition, as defined in Exhibit D attached
hereto. Tenant will be entitled to an improvement allowance calculated by
multiplying (a) $70.00 per rentable square foot of the Available Space, times
(b) the fraction obtained by dividing (i) the number of months remaining in the
initial Term following the commencement date applicable to the Available Space,
by (ii) 153; (2) Landlord will be solely responsible for all costs and expenses
associated with the construction, removal or modification of multi-tenant
corridors; and (3) balcony space will not be included in the rentable square
footage of any Available Space. If Landlord and Tenant fail to timely execute
such amendment, however, Tenant will nevertheless be obligated to lease the

 

34



--------------------------------------------------------------------------------

Available Space on the terms set forth in this Section once Tenant has exercised
its First Right in the manner provided in this Section, and both Landlord and
Tenant shall otherwise be obligated to perform their respective obligations
under this Section 27(d). Notwithstanding anything herein to the contrary, in no
event will Landlord be required to pay any Early Termination Fee in connection
with respect to any Available Space or an exercise of Tenant’s First Right. As
used herein “Available for Lease” shall mean: (1) with respect to space
available in the Building as of the date hereof that has not been leased to any
third-party tenant, the receipt or issuance of a counter-offer for lease of any
portion of the Available Space from or to a prospective third-party tenant; or
(2) with respect to any space that comes available due to an expiration or other
termination of a lease, space that is being marketed as available for lease by
Landlord.

(e) Parking. During the Term of this Lease (as it may be extended), Tenant shall
have the right to use, at no additional cost, Tenant’s Proportionate Share
(calculated as provided in the Basic Lease Information) of one hundred seventy
(170) of the parking spaces (the “Underground Office Parking Spaces”) located on
Levels P1 and P2 of the underground parking garage serving the Building (the
“Underground Parking”) in the locations depicted on Exhibit N. Landlord will
provide Tenant with hanging parking tags in an amount equal to Tenant’s
Proportionate Share of the Underground Office Parking Spaces and such hanging
tags must be visible from exterior of all vehicles parking in the Underground
Office Parking Spaces. Tenant’s proportionate share of the Underground Office
Parking Spaces located on Level P1 and identified on Exhibit N will be
designated for exclusive use by Tenant’s employees, visitors and clients from
6:00 a.m. to 6:00 p.m. Monday through Friday. The Underground Office Parking
Spaces located on Level P2 shall will be designated for the exclusive use by
office tenants from 6:00 a.m. to 6:00 p.m. Monday through Friday. The foregoing
shall not restrict Tenant from using the Underground Office Parking Spaces
outside posted hours to the extent that such spaces are available. If Tenant or
its employees or guests are parked in the Underground Office Parking Spaces,
they will not be required to move their vehicle at or after 6:00 p.m. Landlord
will cause the Underground Parking to be monitored and patrolled to confirm that
only authorized parkers are using the Underground Office Parking Spaces. In
addition to the Underground Parking and notwithstanding anything in this Lease
to the contrary, subject only Parking Exclusions (as defined below), Tenant
shall have unlimited free access to park in all parking areas and all parking
spaces of the Complex that are available to general retail customers of the
Complex, as such parking areas may be modified, replaced or closed to general
retail customers from time to time. For purposes of this Lease, “Parking
Exclusions” means (a) parking areas designated for the exclusive use of hotel
customers and guests, (b) parking areas designated for exclusive valet parking
use, (c) the surface parking lots depicted on Exhibit O attached hereto, (d)
parking areas designated for customer/parcel pick up, and (e) similar exclusions
for existing and/or future parking structures. Landlord will make reasonable
accommodations upon Tenant’s request for extended or overnight parking on Level
P2 of the Underground Parking and/or in Mall of America’s east and west retail
parking ramps in areas designated by Landlord and will provide parking tags to
identify vehicles which are authorized for extended or overnight parking. When
space is available on Level P2 of the Underground Parking, Landlord will use
commercially reasonable efforts to accommodate Tenant’s request(s) for overnight
or extended parking on Level P2. Parking on Level P2 of the Underground Parking
will be subject to controlled card access. Parking in the Underground Parking is
subject to the other provisions of this Lease, including without limitation, the
Building Rules and Regulations; provided, however, Landlord shall not have the
right to replace all or any part of the Underground Parking with substitute

 

35



--------------------------------------------------------------------------------

parking unless expressly agreed in writing by Tenant at that time, but Landlord
may move the Underground Office Parking Spaces to another location within the
western half of Level P1 or P2 of the Underground Parking without Tenant’s prior
approval. In no event will Landlord be liable for any loss, damage or theft of,
to or from any vehicle in the Underground Parking or any other parking area
serving the Building.

(f) Disclaimer. LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S
OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE
PREMISES OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE
RENT, WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH
BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

(g) Permitted Covenants. Landlord represents and warrants to Tenant that
Landlord has not received written notice of any breach, default or other failure
to comply with any of the Permitted Covenants and the documents referenced in
the memoranda included in the Permitted Covenants that would have a material and
adverse effect on Tenant’s rights under this Lease. Landlord does not have any
actual knowledge of any default, breach or other failure to comply with the
terms of the Permitted Covenants that would have a material and adverse effect
on Tenant’s rights under this Lease. Landlord shall comply with its obligations
under the Permitted Covenants and the documents referenced in the memoranda
included in the Permitted Covenants. Landlord shall use commercially reasonable
efforts to enforce its rights under the Permitted Covenants and the documents
referenced in the memoranda included in the Permitted Covenants that would have
a material and adverse effect Tenant’s rights under this Lease, including rights
to cause compliance under the Permitted Covenants and the memoranda included in
the Permitted Covenants by the other parties thereto.

 

36



--------------------------------------------------------------------------------

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:     NORTH PAD OFFICE, LLC,     a Delaware limited liability company  
  By:  

/s/ Kurt Hagen

    Name:  

Kurt Hagen

    Title:  

SVP Development

    Execution Date:  

April 21, 2016

TENANT:     CRAY INC., a Washington corporation     By:  

/s/ Michael C. Piraino

    Name:  

Michael C. Piraino

    Title:  

SVP Administration, General Counsel and Corporate Secretary

    Execution Date:  

April 21, 2016

 

37



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

(Not Attached)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

Tract E, Registered Land Survey No. 1823, Hennepin County, Minnesota.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

THE PERMITTED COVENANTS

(Not Attached)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

WORK

1. Acceptance of Premises. Except as set forth in this Exhibit D, Landlord will
deliver the Premises in “AS-IS” condition, which Landlord agrees shall be “warm
shell” condition. For purposes of the Lease, “warm shell” condition consists of:
(a) concrete slab, (b) exterior enclosure, (c) utilities stubbed to each floor,
and (d) heating, ventilation and air conditioning stubbed to each floor.

2. Allowance.

(a) Improvement Allowance. Landlord shall provide to Tenant an improvement
allowance not to exceed Seventy and 00/100 Dollars ($70.00) per rentable square
foot in the Premises (the “Improvement Allowance”) to be applied toward the
total construction costs for the Work, as adjusted for any changes to the Work,
as well as third party out-of-pocket costs incurred by Tenant in connection with
the Work. “Work” shall mean all improvements and finish work to be constructed
and installed in accordance with and as indicated on the Tenant’s Plans (as
defined in Section 5 of this Exhibit D). The Improvement Allowance may be used
for all hard costs and soft costs (including architectural, engineering and
design costs) incurred in connection with construction of the Work, as well as
costs incurred for cabling, moving into the Premises, project management in
connection with the Work (if Tenant separately engages a project manager),
building permits, signage, and acquisition and installation of furniture,
fixtures and equipment to be installed in the Premises. The costs for the Work
and all other costs and expenses that may be paid from the Improvement Allowance
are collectively referred to herein as the “TI Costs.”

(i) Landlord shall make monthly disbursements of the Improvement Allowance to
pay TI Costs incurred pursuant to periodic draw requests made by or on behalf of
Tenant, subject to Tenant satisfying the conditions set forth in this Exhibit D,
including following conditions:

(A) To the extent the payment is to be made to the general contractor performing
the Work, Tenant shall submit a sworn construction statement from the general
contractor in a form reasonably acceptable to Landlord.

(B) To the extent the payment is to be made to the general contractor or is
otherwise for Work that may allow a mechanic’s lien to attach if unpaid, Tenant
shall provide a lien waiver from the general contractor for the current
disbursement and full and final lien waivers from subcontractors and suppliers
for previous disbursements.

(C) With respect to TI Costs for furniture, equipment or other materials or
services as to which a mechanic’s lien may not attach, then Tenant shall provide
supporting invoices for the same (without the requirement of providing a sworn
construction statement or lien waivers).

 

D-1



--------------------------------------------------------------------------------

(ii) Within thirty (30) days after receipt of the disbursement request and
applicable supporting documentation required under this Exhibit D (including
under Section 2(a)(i)(A)), Landlord shall disburse the requested TI Costs from
the Improvement Allowance.

(iii) Promptly following Substantial Completion of the Work, Tenant will deliver
to Landlord a further request for payment of the Improvement Allowance,
accompanied by all of the following in form and substance satisfactory to
Landlord: (a) a Certificate of Substantial Completion duly executed by Tenant’s
architect certifying that the Work is Substantially Complete; (b) a final
Certificate of Occupancy for the Premises; (c) duly executed unconditional lien
waivers and such other affidavits, certificates, information, and data as may be
requested by Landlord from all general contractors, subcontractors and
materialmen performing work on the Premises; (d) such documentation as Landlord
deems reasonably necessary to obtain an endorsement to the policy of title
insurance insuring Landlord’s lender, if any (which endorsement shall be at
Landlord’s expense); (e) copies of all warranties and guaranties relating to the
Work together with duly executed assignments thereof to Landlord; (f) an
itemized computation of the actual total Construction Costs for the Work and
actual total TI Costs; (g) final as-built plans and specifications for the Work;
and (h) such other information and documentation as Landlord may reasonably
request to evidence the proper, lien-free Substantial Completion of the Work.
Unless within fifteen (15) days after Tenant notifies Landlord that Substantial
Completion has occurred Landlord reasonably disputes Tenant’s assertion that
Substantial Completion has occurred, then thirty (30) days after Landlord’s
receipt of all of the items set forth in this subpart (iii) Landlord will
disburse to Tenant the amount of the total TI Costs, up to the then-undisbursed
amount of the Improvement Allowance. Notwithstanding anything in this Exhibit D
to the contrary, Tenant shall be solely responsible for any and all costs of
constructing the Work in excess of the Improvement Allowance.

(b) Additional Allowance. In the event that Tenant has used the entire
Improvement Allowance, and provided that no Event of Default exists under the
Lease, Tenant shall have the right to increase the Improvement Allowance by an
amount up to Ten and 00/100 Dollars ($10.00) per rentable square foot of the
Premises (the “Additional Allowance”) from Landlord in order to pay for TI Costs
in excess of the Improvement Allowance. Any Additional Allowance used by Tenant
hereunder shall be repaid to Landlord as additional Gross Rent in equal monthly
installments throughout the initial Term at an interest rate equal to seven
percent (7%) per annum.

3. Definitions.

(a) As used herein, a “Tenant Delay Day” shall mean each day of delay in the
performance of the Work that is not caused by Force Majeure or by Landlord Delay
that occurs (i) because of Tenant’s failure to timely deliver or approve any
required documentation such as Tenant’s Plans, (ii) because Tenant fails to
timely furnish any material information or deliver or approve any required
documents such as Tenant’s Plans (whether preliminary, interim revisions or
final), pricing estimates, construction bids, and the like, (iii) because of any
change by Tenant to Tenant’s Plans, (iv) because Tenant or Tenant’s designated
representative fails to attend any meeting with Landlord, the Architect, any
design professional, or any contractor, or their respective employees or
representatives, as may be required and scheduled hereunder or otherwise
reasonably scheduled and necessary in connection with the preparation or
completion

 

D-2



--------------------------------------------------------------------------------

of any construction documents, such as Tenant’s Plans or in connection with the
performance of the Work, (v) because a Tenant Party otherwise delays completion
of the Work; (vi) a Tenant Party requests special order or long lead time items
that will delay completion of the Work; or (vii) any breach by Tenant of the
terms of this Exhibit or the Lease that affects the timing of performance of the
Work. Landlord shall not have the right to claim any Tenant Delay Days unless
Landlord gives written notice of any such delay to Tenant as soon as
practicable, but in any event within ten (10) days after Landlord knew or should
have known of the event or condition that caused the delay.

(b) As used herein, “Landlord Delay” means any actual delay as a result of any
one or more of the following, except to the extent that such actual delay is
caused by Force Majeure or by a Tenant Delay Day: (i) Landlord’s failure to
timely review and approve any required documentation, such as Tenant’s Plans;
(ii) any breach by Landlord of the terms of this Exhibit or the Lease that
affects the timing of performance of the Work; (iii) Landlord’s recommended
changes to Tenant’s Plans or Tenant Improvements after Landlord’s prior approval
of the same; (iv) if Tenant provides Landlord with written notice that a meeting
is critical to the timing of Substantial Completion of an identified portion of
the Work and Landlord fails or refuses to attend such meeting; or (v) five (5)
days prior written notice is provided to Landlord of a critical path item that
needs to be completed by a Landlord Party in connection with an identified
portion of the Work and the Landlord Party fails or refuses to commence or
provide such critical path item and such failure or refusal actually delays
completion of the Work. Tenant shall not have the right to claim any Landlord
Delay unless Tenant gives written notice of any such delay to Landlord as soon
as practicable, but in any event within ten (10) days after Tenant knew or
should have known of the event or condition that caused the actual delay.

(c) As used herein “Substantial Completion,” “Substantially Completed,” and any
derivations thereof mean the Work in the Premises has been performed in
substantial and material accordance with Tenant’s Plans, as reasonably
determined by the Architect (other than any details of construction, mechanical
adjustment or other similar matter, the noncompletion of which does not
materially interfere with Tenant’s use or occupancy of the Premises) and the
issuance of any necessary municipal certificate of occupancy for the Premises.

4. Landlord Delay. As soon as possible after the date of this Lease, Tenant will
provide Landlord with Tenant’s commercially reasonable and good faith schedule
of the dates for the phased Substantial Completion of the Work. If Substantial
Completion of a specific portion of the Work, as identified on the schedule, is
actually delayed and such delay is materially due to Landlord Delay, then
(i) the Rent Commencement Date applicable to the particular floor to be
Substantially Complete based on the approved schedule shall be delayed by one
day for each day that Landlord Delay causes Tenant to be delayed in occupying
that portion of the Premises for Tenant’s normal business purposes, and
(ii) Landlord shall be liable to Tenant for Tenant’s reasonable, actual
documented out-of-pocket losses and damages incurred by Tenant (which may
include holdover rent paid by Tenant for any of Tenant’s current leased space in
St. Paul, Minnesota) to the extent that such losses and damages are due to the
Landlord Delay.

 

D-3



--------------------------------------------------------------------------------

5. Performance of the Work; Landlord and Tenant Representatives. The Work shall
be completed in accordance with the procedure set forth in this Section 5 and
Exhibit D-1 attached hereto and made a part hereof.

A. Representatives. Landlord’s and Tenant’s representatives for coordination of
construction and approval of change orders will be as follows, provided that
either party may change its representative upon written notice to the other:

 

Landlord’s Representative:    North Pad Office, LLC    c/o Mall of America    60
East Broadway    Bloomington, Minnesota 55425    Attention: Kurt Hagen   
Telephone: (952) 883-8742    Email: kurt.hagen@moa.net Tenant’s Representative:
   Cray Inc.    900 Lowater Road    Chippewa Falls, Wisconsin 84729   
Attention: Bill Howard    Telephone: (715) 726-4672    Email: bhoward@cray.com

B. Tenant’s Obligations Before Commencement Date. Landlord has delivered to
Tenant and Tenant acknowledges receipt of the Tenant Information Package which
is deemed incorporated herein by this reference (hereinafter referred to as
“Tenant Information Package”). Notwithstanding anything in this Lease to the
contrary, in the event of any conflict or inconsistency between any terms,
provisions or requirements of the Tenant Information Package and any terms,
provisions or requirements of this Lease (disregarding its references to the
Tenant Information Package), then the terms, provisions and requirements of this
Lease shall govern and control. Tenant will electronically submit to Landlord
Adobe pdf files of plans and specifications prepared by a registered architect
or engineer, of all or parts of the Work (hereinafter called “Tenant’s Plans”),
prepared in conformity with this Exhibit and/or Exhibit D-1 and the Tenant
Information Package. Landlord acknowledges that Tenant intends to complete the
Work on a fast-track, design-build basis and that Tenant may submit to Landlord
Tenant’s Plans for different portions of the Work at different times, to allow
performance of the Work to commence prior to finalizing all of Tenant’s Plans
for all of the Work. (The foregoing procedure shall not be construed to permit
Tenant to complete any part of the Work if the Tenant’s Plans for such part of
the Work are not first approved by Landlord.) Within ten (10) Business Days
after receipt of Tenant’s Plans, Landlord shall notify Tenant of any failures of
Tenant’s Plans to conform to Exhibit D-1, the Tenant Information Package or
otherwise to meet with Landlord’s approval, which approval Landlord shall not
unreasonably withhold, condition or delay. If Landlord disapproves of Tenant’s
Plans, then Landlord’s notice of disapproval shall specify in reasonable detail
the reasons for such disapproval. If Landlord does not notify Tenant of
disapproval within said five (5) Business Days (including such reasonable
details of the reasons for disapproval), then Tenant will send Landlord a second
request for its approval or disapproval. If Landlord does not notify Tenant of
disapproval within an additional three (3)

 

D-4



--------------------------------------------------------------------------------

Business Days after receipt of the additional notice, then Landlord shall be
conclusively deemed to have approved Tenant’s Plans. Tenant shall within fifteen
(15) days after receipt of any such notice cause Tenant’s Plans to be revised to
the extent necessary to obtain Landlord’s approval and resubmitted for
Landlord’s approval. Landlord shall notify Tenant whether it approves the
revised Tenant’s Plans within three (3) Business Days after Tenant’s submission
thereof. If Landlord disapproves of such revised Tenant’s Plans, then Landlord
shall notify Tenant thereof specifying in reasonable detail the reasons for such
disapproval, in which case Tenant shall, within five (5) Business Days after
such notice, further revise such Tenant’s Plans in accordance with Landlord’s
objections and submit to Landlord for its review and approval. If Landlord does
not notify Tenant of disapproval within said three (3) Business Days (including
such reasonable details of the reasons for disapproval), then Tenant will send
Landlord a second request for its approval or disapproval. If Landlord does not
notify Tenant of disapproval within an additional three (3) Business Days after
receipt of the additional notice, then Landlord shall be conclusively deemed to
have approved Tenant’s Plans. When Landlord has approved the original or revised
Tenant’s Plans, Landlord shall sign and return (which signature and return may
be transmitted electronically) one (1) set of approved Tenant’s Plans to Tenant
and the same shall become a part hereof by this reference. Approval of plans and
specifications by Landlord shall not constitute the assumption of any
responsibility by Landlord for their accuracy or sufficiency or conformity with
applicable laws (including but not limited to the Americans with Disabilities
Act of 1990 and the Williams-Steiger Occupational Safety and Health Act), and
Tenant shall be solely responsible for all plans and specifications, including,
without limitation, the Tenant’s Plans. Tenant shall not commence any part of
Tenant’s Work until Landlord has approved Tenant’s Plans for such part of the
Work, unless prior Landlord approval has been obtained in writing.

Subject to Tenant’s compliance with this Exhibit and the Lease, Tenant may
commence the Work immediately following Landlord’s delivery of the Premises to
Tenant in the condition required under the Lease. Tenant will complete the Work
in accordance with Exhibit D-1 (subject to change orders approved by Tenant and
Landlord), install all trade fixtures and equipment and use commercially
reasonable efforts to commence business operations therein not later than the
Rent Commencement Date.

C. Failure of Tenant to Perform. Because of the difficulty or impossibility of
determining Landlord’s damages resulting from Tenant’s failure to open for
business on the Rent Commencement Date, including, but not limited to, damages
from diminished saleability, leasability, mortgageability or economic value of
the Building, if Tenant fails to open for business within thirty (30) days after
the Rent Commencement Date (subject to Landlord Delay and force majeure),
Landlord may, without notice or demand, in addition to the right to exercise any
other remedies and rights herein or at law provided, collect rent from the Rent
Commencement Date in an amount equal to the Annual Gross Rent and other
additional rent and other amounts payable by Tenant hereunder, and, in addition
thereto, an amount equal to twenty five percent (25%) of 1/365ths of the Annual
Gross Rent for each day after the thirtieth (30) day following the Rent
Commencement Date that Tenant has failed to open for business in the
Premises. All remedies in this Lease or at law provided shall be cumulative and
not exclusive.

D. Certification. As used in this Exhibit D, the “General Contractor” means the
general contractor selected by Tenant and approved by Landlord (which approval
will not be unreasonably withheld) to serve as the general contractor to
complete the Work. Within fifteen

 

D-5



--------------------------------------------------------------------------------

(15) days after the later of (i) the date Tenant commences Tenant’s normal
business operations in the Premises or (ii) the date final payment is made to
the General Contractor under the construction contract, Tenant shall deliver to
Landlord the following: (a) Tenant’s affidavit stating that the work to be
performed by Tenant pursuant to the terms of this Lease has been completed in
compliance with Exhibit D-1 and Tenant’s Plans, as approved by Landlord, and
that no security interest under the Uniform Commercial Code or chattel mortgages
are outstanding or have been filed against any real estate interest of Landlord,
it being intended that any such affidavit may be relied upon by Landlord and
that any deliberate misstatement by Tenant shall constitute an event of default
hereunder; (b) an affidavit of the General Contractor stating that all
subcontractors, laborers and materialmen who have performed work on or furnished
materials to the Premises (whose names and addresses shall be recited in the
affidavit) pursuant to the construction contract with the General Contractor
have been paid in full and that all liens therefor that have or might be filed
have been discharged of record or waived; (c) a complete release and waiver of
lien with respect to the Premises from any general contractor and all
subcontractors who have performed work on or furnished material to the Premises,
or in lieu thereof, an attorney’s certification that the lien period for the
work performed on Tenant’s behalf in the Premises has expired and that no liens
in connection therewith have been filed; (d) Tenant’s written acceptance of the
Premises stating that Landlord has completed all of Landlord’s Work, if any,
required to be performed by Landlord pursuant to the terms of this Lease and
that Tenant reserves no claims, offsets or backcharges, or stating those
claimed, subject to the provisions of the Lease relating to latent defects;
(e) any monies owing to Landlord for the cost of any work done for or on behalf
of Tenant; and (f) all certificates and approvals with respect to the work
performed by Tenant or on Tenant’s behalf that may be required by any
governmental authorities as a condition for the issuance of an occupancy
certificate for the Premises together with a copy of any occupancy certificate
issued by the proper governmental authority for the Premises.

 

D-6



--------------------------------------------------------------------------------

EXHIBIT “D-1”

DESCRIPTION OF TENANT’S WORK

I. TENANT’S WORK – Tenant shall complete all Work, subject to and in accordance
with, the following:

A. GENERAL PROVISIONS:

1. Payment and Performance Bonds. Intentionally omitted.

2. Tenant’s Work Standards. All Work shall conform to the more stringent of
applicable statutes, ordinances, regulations, codes, and the Tenant Information
Package which contains the basic architectural, electrical and mechanical
information necessary for the preparation of Tenant’s Plans, and which by this
reference is incorporated into and made a part of this Lease. Landlord reserves
the right to require changes in the Work when necessary by reason of the
aforementioned standards. No approval by Landlord shall be deemed valid unless
in writing and signed by Landlord.

3. Insurance Requirements. Prior to commencement of the Work and until
completion thereof, or commencement of the Lease Term, whichever is the last to
occur, Tenant or the General Contractor shall effect Builder’s Risk Insurance
covering Landlord, Tenant, Tenant’s contractors and Tenant’s subcontractors, as
their interest may appear against loss or damage by fire, vandalism and
malicious mischief and such other risks as are customarily covered by a standard
“All Risk” policy of insurance protecting against all risk of physical loss or
damage to all of the Work in place and all materials stored at the site of the
Work, and all materials, equipment, supplies and temporary structures of all
kinds incidental to the Work, and equipment, all while forming a part of or
contained in such improvements or temporary structures, or while on the Premises
or within the Building, all to the actual replacement cost thereof at all times
on a completed value basis. In addition, Tenant agrees to indemnify and hold
Landlord harmless against any and all claims for injury to persons or damage to
property by reason of the use of the Premises for the performance of the Work to
the extent not caused by the negligence or willful misconduct of any Landlord
Party, and claims, fines, and penalties arising out of any failure of Tenant or
its agents, contractors and employees to comply with any law, ordinance, code
requirement, regulations or other requirement applicable to the Work and Tenant
agrees to require all contractors and subcontractors engaged in the performance
of the Work to effect and maintain and deliver to Tenant and Landlord,
certificates evidencing the existence of, and covering Landlord, MOA Management
LLC, MOAC Mall Holdings, LLC, North Pad Development, LLC, Landlord’s mortgage
company, Port Authority of the City of Bloomington, Minnesota, Tenant and
Tenant’s contractors, prior to commencement of the Work and until completion
thereof, the following insurance coverages:

a. Workmen’s Compensation and Occupational Disease insurance in accordance with
laws of the State of Minnesota and Employer’s Liability Insurance with limits of
not less than $1,000,000.00 per occurrence.

b. Commercial General Liability Insurance affording protection for bodily
injury, death, personal injury and property damage, and including coverage for
contractual liability, independent contractors, completed operations and
products liability with limits of not less than $3,000,000.00 combined single
limit per occurrence.

 

D-1-1



--------------------------------------------------------------------------------

c. Comprehensive Automobile Liability Insurance, including coverage for
“non-owned” automobiles, for property damage, bodily injury, including death
resulting therefrom with limits of not less than $1,000,000.00 for any one
occurrence combined single limit.

d. Owners and contractors protective liability coverage for an amount not less
than $3,000,000.00 (required of the General Contractor only, not from
subcontractors).

4. Reasonable Easement. Landlord specifically reserves the right (and Tenant
shall permit Landlord or its employees, agents or contractors reasonable access
to the Premises, upon not less than forty-eight (48) hours’ prior notice to
Tenant except in the event of an emergency in which case no prior notice will be
required, for the purpose of exercising such rights), to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab in the
Premises, all such electrical, plumbing, HVAC and other system components that
may be required to service the Common Areas or other tenants in the Building.
Adequate access panels or doors shall be incorporated into the Work for
inspection, service and replacement of both Landlord and Tenant equipment.
Landlord will use commercially reasonable efforts (a) not to cause or permit any
damage to the Premises or any improvements thereto; (b) not to cause or permit
any material interference with the operation of Tenant’s business; and (c) to
cause any such work to be performed at times other than Normal Business Hours.

5. Contracts. Tenant agrees that it shall include in the general contract with
the General Contractor the following provision, and that it shall require the
General Contractor to include in its contracts with every contractor,
subcontractor, mechanic, journeyman, laborer, material supplier or other person
or entity performing labor upon, or furnishing materials or equipment to, the
Premises in connection with Tenant’s Work the following provision:

“Contractor acknowledges that this provision is required under Tenant’s lease of
the Premises to be improved under this Contract (“Premises”) from North Pad
Office LLC (Lease). In consideration of Tenant’s engagement of Contractor to
perform the work hereunder, and as an inducement to Tenant to enter into this
Contract with Contractor, Contractor acknowledges, covenants and agrees that any
mechanic’s lien which it may hereafter file, claim, hold or assert with respect
to the work hereunder (i) shall attach only to Tenant’s interest in the Premises
under the Lease and (ii) shall be subject, subordinate and inferior to the lien
of any mortgage(s) now or hereafter held upon and against The Offices @ MOA by
any lender(s) now or hereafter providing funds for the financing for The Offices
@ MOA, notwithstanding that any such mortgage(s) may be recorded after the
commencement of the work hereunder and that Contractor’s mechanic’s lien
otherwise might be entitled to priority over any such mortgage(s). For such
purposes, Contractor also shall execute, acknowledge and deliver a separate
subordination agreement upon request by Tenant, North Pad Office LLC, or any
such lender(s), prior to making any application or request for payment hereunder
and as a condition precedent to Contractor’s right to receive any payment
hereunder. Contractor likewise shall cause the liens and lien rights of all
subcontractors, sub-subcontractors, materialmen, suppliers, laborers and all
other persons furnishing work, labor, materials, equipment and services on or in
connection with

 

D-1-2



--------------------------------------------------------------------------------

the Premises to be limited to Tenant’s interest in the Premises under the Lease
and to be subordinated to such mortgage(s), and Contractor shall obtain and
deliver to Tenant a similar subordination agreement duly executed and
acknowledged by each such subcontractor, sub-subcontractor, materialman,
supplier, laborer and other person prior to making any application or request
for payment hereunder and as a condition precedent to Contractor’s right to
receive any payment hereunder. Contractor shall indemnify, defend and hold
harmless Tenant, North Pad Office LLC, and such lender(s) from and against any
and all loss, costs, damage, expense (including, without limitation, reasonable
attorney fees), liability, suits, actions and judgments arising or resulting
from Contractor’s failure to cause all such mechanic’s and materialmen’s liens
to be limited to Tenant’s interest in the Premises under the Lease and to be
subordinated to said mortgage(s) as herein provided, in addition to all other
indemnities contained herein with respect to such liens.”

Tenant shall indemnify, defend and hold harmless Landlord and such lender(s)
from and against any and all loss, costs, damage, expense (including, without
limitation, reasonable attorney fees), liability, suits, action and judgments
arising or resulting from Tenant’s failure to cause all such mechanic’s and
materialmen’s liens to be limited to Tenant’s interest in the Premises under
this Lease and to be subordinated to said mortgage(s) as herein provided, in
addition to all other indemnities contained herein with respect to such liens.

B. TENANT’S PLANS. Subject and pursuant to Section 5 of Exhibit D, Tenant shall,
at Tenant’s expense, prepare the Tenant’s Plans and submit them to Landlord for
Landlord’s approval, which shall be in compliance with the Tenant Information
Package. Tenant’s Plans shall indicate all proposed demolition, modification or
reuse of existing improvements or equipment (if applicable), delineate all
proposed new improvements or equipment, delineate a minimum of one (1) toilet
room if required by applicable building codes, be to scale, be prepared, stamped
and signed by an architect or engineer licensed to do business in the state in
which the Building is located and be in accordance with: the Federal
Occupational Safety and Health Act (OSHA) and regulations promulgated
thereunder; all laws, ordinances and regulations of governing authorities having
jurisdiction over the premises and utility companies; the overall design and
construction standards of the Building contained in Exhibit D; whichever is more
stringent.

Tenant shall not submit plans, shop drawings or specifications which have been
prepared by contractors, subcontractors or suppliers (unless otherwise
specifically required in Exhibit D) as such plans, shop drawings or
specifications shall not be given consideration by Landlord and shall not serve
to satisfy the obligations of Tenant provided for herein.

1. Landlord’s Approval of Tenant’s Plans.

a. Approval of plans and specifications by Landlord shall not constitute the
assumption of any responsibility by Landlord for their accuracy or sufficiency
or conformity with applicable laws (including but not limited to the Americans
with Disabilities Act of 1990 and the Williams-Steiger Occupational Safety and
Health Act), and Tenant shall be solely responsible for such plans and
specifications. Tenant shall indemnify and hold Landlord harmless from and
against any and all errors and omissions contained in Tenant’s Plans, and any
losses, costs, damages or claims of whatever nature (including, but not limited
to reasonable

 

D-1-3



--------------------------------------------------------------------------------

attorneys’ fees and costs), arising out of or in connection with such
compliance. Landlord shall not be liable for any loss to Tenant’s property or
the property of any other person during construction, except to the extent due
to the negligence or willful misconduct of any Landlord Party.

b. Should any conflict arise between any of Tenant’s Plans and the Lease such
that, in Landlord’s reasonable opinion, the integrity or code compliance of any
existing Landlord or adjacent tenant improvements and construction is
jeopardized, the applicable portion(s) of the Lease shall be determinative. Any
modification of such existing improvements or construction must receive the
prior written approval of Landlord and all work shall be specifically stated in
writing. Landlord’s approval of Tenant’s Plans will in no way alter, amend or
waive the requirements or criteria of this Exhibit.

2. Existing Conditions.

a. Prior to the preparation of Tenant’s Plans, Tenant shall visit the Premises
to verify existing conditions and construction to ensure that none of the Work
shall be in conflict with any existing Landlord or adjacent tenant improvements
and construction

b. In the event Tenant’s design requires revisions to Landlord’s building,
mechanical, electrical or HVAC system(s), Tenant shall request, in writing,
approval for such revision(s) and, if approved by Landlord, Landlord shall
perform the necessary work to accommodate Tenant’s request. Tenant shall
reimburse Landlord for the cost of such work as provided herein.

3. Utility Services. All utility services are subject to the limitation and
capacities of existing Building facilities and equipment and the availability of
service from the local serving utilities. Tenant shall, at Tenant’s expense and
subject to Landlord’s prior written approval, provide and install any equipment
necessary to adapt such existing services to Tenant’s requirements.

4. Roof. Tenant shall provide any required supports, blocking, temporary
flashing, counterflashing or other work necessary to complete installation of
Tenant’s equipment on Landlord’s roof. Cant strips and weatherproofing shall be
done only by contractor designated by Landlord. Tenant will be required to
supplement existing construction to achieve assembly ratings, thermal values or
additional criteria as required by Tenant’s Work.

5. Fire Protection. Modifications to Tenant’s automatic fire sprinkler system
shall be performed by a contractor designated by Landlord. The work shall
conform to Landlord’s requirements and may include, but not be limited to, the
cost of preparing engineered sprinkler shop drawings and the submission of such
drawings to Landlord’s fire insurance underwriter for approval, the relocating,
re-sizing, and adding sprinkler piping or heads, draining the system and fire
watch during system down-time.

6. HVAC Criteria. In the event that Tenant elects to reuse all or a portion of
any existing HVAC system(s), Tenant shall indicate same on Tenant’s drawings for
Landlord’s review. In the event Landlord permits Tenant to reuse said systems,
Tenant shall employ a qualified contractor to verify, by written confirmation to
Landlord, that such HVAC system(s) is

 

D-1-4



--------------------------------------------------------------------------------

fully operable and in conformance with Landlord’s design criteria as provided in
Landlord’s drawings (said written confirmation shall include, but not be limited
to, an air balance report completed by an AABC certified air balance contractor
and shall indicate, at a minimum, any discrepancies between design quantities
and tested quantities). If any portion of Tenant’s HVAC system(s) is not fully
operable or does not conform to Landlord’s design criteria, Tenant shall, at
Tenant’s expense, have its contractor repair or replace same to comply therewith
and thereafter provide Landlord with written confirmation thereof.

7. Intentionally omitted.

8. Materials and Services. Tenant shall pay Landlord an amount not to exceed
$1.25 per rentable square foot of the Premises (which amount can be paid from
the Improvement Allowance) for materials issued to or services provided for the
General Contractor by Landlord or for work performed by Landlord for the General
Contractor at the request of the General Contractor. Such items are itemized in
the Tenant Information Package and may include (but not be limited to):
temporary utilities; temporary sprinkler system (standard existing grid);
temporary toilets; dumpster and trash removal; dock usage; housekeeping;
security; facility maintenance; and testing of Landlord’s fire system.

9. Construction Rules. Tenant will abide by and require its contractors,
subcontractors, agents and employees to abide by reasonable rules and
regulations published by Landlord from time to time, including, but not limited
to, those pertaining to parking, toilet facilities, safety conduct, delivery of
materials and supplies, employee egress to the Building, trash storage or
collection or removal, and cooperation with Landlord’s architect, general
contractor and subcontractors or other agents.

10. Waterproofing. Tenant shall install a waterproofing barrier membrane, in
accordance with Landlord’s specifications, in all areas that may be exposed to
fluids or liquids including, but not limited to, restrooms, food preparation and
service areas.

C. CLOSE-OUT REQUIREMENTS. To the extent that Tenant has not already provided
the following items pursuant to Section 2(a) or Section 5.D of Exhibit D, then
Tenant’s Work shall be deemed completed at such time as Tenant, at its sole
expense and without cost to Landlord, shall provide:

1. Proof of Payment. Furnish evidence satisfactory to Landlord that all of
Tenant’s Work has been completed and paid for in full (and that such work has
been accepted by Landlord), including the costs for Tenant’s Work that may have
been done by Landlord and the costs for any other work done by Landlord which
Landlord may be entitled to payment in accordance with the provisions of this
Exhibit D-1, the Tenant Information Package, or elsewhere in the Lease, that any
and all liens therefor that have been or might be filed have been discharged of
record or waived, and that no security interests relating thereto are
outstanding.

2. Tenant’s Affidavit. Furnish an affidavit from Tenant listing all contractors
and any material suppliers in the employ of said Tenant who have provided goods
or services for the completion of Tenant’s Work in the Premises.

 

D-1-5



--------------------------------------------------------------------------------

3. Tenant Contractor’s Affidavit. Furnish an affidavit from Tenant’s general
contractor listing all parties who have furnished materials or labor or services
to that contractor for completion of Tenant’s Work in the Premises.

4. Certificate of Occupancy. Furnish all certificates and other approvals with
respect to Tenant’s Work that may be required from any governmental authority
and any board of fire underwriter’s or similar body for the use and occupancy of
the Premises.

5. Record Drawings. Furnish Landlord with one set of reproducible record
drawings of the Premises showing any changes made during construction.

6. Estoppel Certificate. Furnish a Tenant-executed estoppel certificate as may
be required by Landlord or Landlord’s mortgagee.

D. CONSTRUCTION ACTIVITIES

1. If any roof cuts or penetrations are required by Tenant, all curbs, supports,
blocking, temporary flashing, counterflashing or other work necessary for
installation shall be provided and installed by Tenant at its expense. Tenant
shall promptly notify Landlord, in advance, of the need for such cuts or
penetrations and shall utilize Landlord’s designated roofing contractor for this
work. Tenant’s contractor shall be responsible for contracting with Landlord’s
roofing contractor to perform this work.

2. During construction, Tenant is responsible to coordinate with Landlord’s
representative for off-hours access and associated wall and floor protection.

3. Tenant acknowledges that its construction activities in the Premises and the
Building are subject to a certain Project Labor Agreement. Such Project Labor
Agreement is fully incorporated herein by reference. As a material consideration
of Landlord entering into and executing this Lease with Tenant, Tenant agrees to
abide by the terms, conditions and provisions of the Project Labor Agreement as
such Project Labor Agreement affects Tenant’s construction activities in the
Premises and the Building. Tenant’s failure to abide by the same may be deemed a
default of this Lease if such failure results, either directly or indirectly, in
a work stoppage or interference or the threat of the same in the construction
activities in the Building or any other tenant’s space. Landlord or Landlord’s
authorized representative may take such action as Landlord or its authorized
representative deems necessary in order to immediately enforce the terms of the
Project Labor Agreement and in order to prevent, avoid or terminate any
interference or work stoppage (or the threat thereof) in connection with the
construction of any part of the Building or any other tenant’s space. Such
action may include, but shall not be limited to, the issuance of a cease and
desist directive to Tenant. Tenant shall reimburse Landlord or any other tenant
in the Building for any losses, fees, expenses or damages suffered or incurred
by Landlord or such other tenant in the Building as a result of Tenant’s failure
to comply with the Project Labor Agreement.

 

D-1-6



--------------------------------------------------------------------------------

SUMMARY OF TENANT INFORMATION PACKAGE

SCHEDULE C

Office Tenant Criteria – LEED

The following is a partial synopsis of the Tenant Information Handbook that is
included as part of the Tenant Information Package, which has been previously
delivered to Tenant. Tenant is required to review the Tenant Information
Handbook for all design and construction related requirements.

PREMISES INTERIOR

Tenant will accept space its “as is” condition, which Landlord agrees shall be
“warm shell” condition and is responsible for demolition and removal of any
existing improvements. Landlord does not allow for any abandonment of equipment,
facilities, utilities or services on the property. Tenant is responsible for
complete removal and disposal of all existing improvements and penetration
repairs. Tenant is responsible for all reinforcing, insulation sheetrock and
finish of new demising walls. Tenant is required to perform a site survey to
confirm all existing site conditions. Additional information is available in the
Tenant Information Handbook.

POWER DISTRIBUTION/ELECTRICAL SERVICE

Landlord provides 1-1/4” conduit (pipe only) from Landlord’s switchgear to
Tenant’s Premises. All pipe upgrades, feeder cable installation and switch
installations are responsibility of the Tenant. Tenant is required to contract
with Landlord’s designated electrical contractor for installation of complete
service from Landlord’s electrical service room. Permanent service supplied to
Tenant space is 277/480 volt, 60 hertz, 3 phase, 4 wire. Tenant is responsible
for all required transformer and sub panel installations. Reuse of existing
electrical equipment or use of used electrical equipment is not allowed unless
Tenant’s electrical contractor has the equipment certified by a fully certified
NETA contractor. Tenant to install Landlord required electrical metering
utilizing Landlord-designated contractor at Tenant’s expense. Additional
information is available in the Tenant Information Handbook.

TELEPHONE

Tenant is responsible for the installation of necessary telephone wiring. All
required work outside of tenants leased space to be performed by the Landlord’s
designated low voltage contractor or telephone service provider at Tenant’s
expense.

FIRE ALARM

Tenant to contract with Landlord’s designated electrical contractor at Tenant’s
expense for the installation of a Simplex smoke detector within 5’ of entrance
of the Premises. Multiple detectors may be required depending on the number of
entrances or size of openings.

 

D-1-7



--------------------------------------------------------------------------------

PROJECT LABOR AGREEMENT

The Landlord has a Project Labor Agreement with the Minneapolis Building &
Construction Trades Council. The Tenant must utilize union contractors and union
labor for the construction of Tenant’s Premises.

 

D-1-8



--------------------------------------------------------------------------------

MECHANICAL CRITERIA

 

    

Office

HVAC System Type/ Chilled media    Tenant provided Series fan powered VAV boxes
in Tenant space. (Design Landlord coil discharge 47.5 deg. DB, .8 cfm per sq.
ft. available). Landlord provide central system with chilled media. Outside Air
   Code minimum and economizer supplied through Landlord system (+/- .2 cfm per
sq. ft. @ design). Landlord provided. Return   

Plenum

 

Provide 20 sq. ft. minimum transfer opening in demising walls with adjacent
Tenant’s. Landlord provided.

Smoke Evacuation    Through return air path. Landlord provided Toilet Exhaust   
Landlord provided main, duct extension and register by Tenant (150 cfm maximum).
Greater quantities for larger Tenants must be negotiated with Landlord. Exhaust
Replacement Air/Make up air    From outside air and from Landlord common area
(up to 2,500 cfm) without Tenant provided make up air system. Air Balancing   
Performed by Landlord designated contractor at Tenant’s expense. Complete
rebalance of all variable air volume boxes and associated registers required
during new construction, full remodel and partial remodel. Temperature
Controls/Hood Controls    Landlord specification purchased with VAV box. Tenant
provided. Natural Gas    Non – Applicable Plumbing    Available at wet columns
(waste loop for ground level only) Water    1-1/2” valved connection Waste    4”
wye connection Vent    2” wye or tee connection Grease Waste    Grease waste
riser available

 

D-1-9



--------------------------------------------------------------------------------

Plumbing Fixtures    Low flow water closets, urinals, lavatory faucets
required. See Tenant In formation Handbook for maximum fixture flow rates Fire
Protection    Tenant to modify existing grid or utilize connection provided.
Work and engineering to be completed by Landlord designated contractor at
Tenant’s expense. Building Thermal Valves    Roof R30, Exterior Wall R11 shall
be maintained

 

D-1-10



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord,
which Landlord shall not unreasonably withhold, condition or delay.

4. Landlord shall provide all door locks or Tenant can install an electronic
card access system in each tenant’s leased premises which is compatible and
programmable with the Building’s system, at the cost of such tenant, and no
tenant shall place any additional door locks or access pads/systems in its
leased premises without Landlord’s prior written consent.

5. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

6. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

7. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than service animals) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.

 

E-1



--------------------------------------------------------------------------------

8. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

9. Except as otherwise expressly permitted in the Lease, no machinery of any
kind (other than normal office equipment) shall be operated by any tenant on its
leased area without Landlord’s prior written consent, nor shall any tenant use
or keep in the Building any flammable or explosive fluid or substance (other
than typical office supplies [e.g., photocopier toner] used in compliance with
all Laws).

10. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

11. No vending or dispensing machines or food preparation equipment of any kind
may be maintained in any leased premises without the prior written permission of
Landlord, other than those used for Tenant’s employees.

12. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

13. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.

14. Canvassing, soliciting or peddling in or about the Premises or the Property
is prohibited and Tenant shall cooperate to prevent same.

15. All mini blinds, draperies or other window treatments Tenant desires to
install on exterior windows in the Premises shall be of such shape, color,
materials and make as shall be approved by Landlord and the same shall be
installed at Tenant’s cost.

16. No electric heaters or electric fans are allowed on the Premises without the
prior written consent of Landlord.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

CONFIRMATION OF COMMENCEMENT DATE

            , 2016

 

 

 

 

 

Re: Lease Agreement (the “Lease”) dated             , 2016, between North Pad
Office, LLC, a Delaware limited liability company (“Landlord”), and Cray Inc., a
Washington corporation (“Tenant”). Capitalized terms used herein but not defined
shall be given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for latent defects as addressed in the Lease and
the punchlist items described on Exhibit A hereto (the “Punchlist Items”), and
except for such Punchlist Items, to the best of Tenant’s knowledge, Landlord has
fulfilled all of its duties under the Lease with respect to such initial tenant
improvements. Furthermore, Tenant acknowledges that the Premises are suitable
for the Permitted Use.

2. Commencement Date and Rent Commencement Date. The Commencement Date of the
Lease is             , 201    . The Rent Commencement Date of the Lease is
            , 201    .

3. Expiration Date. The Term is scheduled to expire on the last day of the 153rd
full calendar month of the Term, which date is             , 20    .

4. Rentable Area and Gross Rent Confirmation. The rentable square footage of the
Premises and each floor thereof is as stated in the Basic Lease Information
unless otherwise indicated on Exhibit B hereto. If the rentable square footage
is different than as stated in the Basic Lease Information (as disclosed on
Exhibit B hereto), then Landlord and Tenant agree that the Gross Rent is amended
as set forth in Exhibit B attached hereto and the Early Termination Fee is
amended as set forth in Exhibit B.

5. Contact Person. Tenant’s contact person in the Premises is:

 

 

 

 

 

 

  Attention:  

 

  Telephone:  

 

  Telecopy:  

 

 

 

F-1



--------------------------------------------------------------------------------

6. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto
except as may be set forth in the Lease. Landlord hereby ratifies and confirms
its obligations under the Lease and represents and warrants to Tenant that it
has no defenses thereto except as may be set forth in the Lease. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and in full force and effect, and (b) to the
best of Tenant’s knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.
Additionally, Landlord further confirms and ratifies that, as of the date
hereof, (i) the Lease is and remains in good standing and in full force and
effect, and (ii) to the best of Landlord’s knowledge, Landlord has no claims,
counterclaims, set-offs or defenses against Tenant arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant.

7. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely, NORTH PAD OFFICE, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Agreed and accepted: CRAY INC., a Washington corporation By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT A TO CONFIRMATION OF COMMENCEMENT DATE

PUNCHLIST ITEMS

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT B TO CONFIRMATION OF COMMENCEMENT DATE

ADJUSTMENTS TO RENTABLE AREA AND GROSS RENT

Insert any adjustments to the Rentable Area, Gross Rent and Early Termination
Fee. State “none” if there are no such adjustments.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (defined below) between North Pad
Office, LLC, a Delaware limited liability company, as Landlord, and the
undersigned as Tenant, for the Premises on the 7th, 8th, 9th, and 10th floor(s)
of the office building located at 8000 24th Avenue South, Bloomington, Minnesota
55425 and commonly known as The Offices @ MOA, and hereby certifies as follows:

1. The Lease consists of the original Office Lease Agreement dated as of
            , 2016 between Tenant and Landlord’s and the following amendments or
modifications thereto (if none, please state “none”): [***Reminder to refer to
the Confirmation of Commencement Date letter agreement. It might amend the
square footage and Gross Rent.***]

 

      

 

      

 

 

______________________________________________________________________________________________.

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on             , 201    , and the Term expires, excluding
any renewal options, on             , 20    , and Tenant has no option to
purchase all or any part of the Premises or the Building or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):

 

      

 

      

 

      

 

      

 

5. All monthly installments of Gross Rent have been paid when due through
            . The current monthly installment of Gross Rent is $        .

6. To the best of Tenant’s knowledge, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder, except as follows (if none,
please state “none”):                                         . In addition,
Tenant has not delivered any notice to Landlord regarding a default by Landlord
thereunder, except as follows (if none, please state “none”):
                    .

 

G-1



--------------------------------------------------------------------------------

7. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord and, to the best of Tenant’s knowledge, no event has
occurred and no condition exists, which, with the giving of notice or the
passage of time, or both, will constitute a default under the Lease, except as
follows (if none, please state “none”):                     .

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

9. If Tenant is a corporation, partnership or other business entity, Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

11. Other than as approved by Landlord in writing and used in compliance with
all applicable laws and incidental to the ordinary course of the use of the
Premises, Tenant has not used or stored any hazardous substances in the
Premises.

12. To the best of Tenant’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned, subject to latent defects, and
all reimbursements and allowances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

Executed as of             , 201    .

 

TENANT: CRAY INC., a Washington corporation By:  

 

Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

RENEWAL OPTION

If an uncured Event of Default does not exist at the time of such election,
Tenant shall have the right and option to extend the Term of this Lease for two
(2) additional periods of five (5) years each, by delivering written notice of
the exercise thereof to Landlord not later than twelve (12) months before the
expiration of the Term, as the same may have been extended. Tenant may exercise
the first five (5) year option without exercising the second five (5) year
option. Tenant may only exercise the second five (5) year option if Tenant has
exercised the first five (5) year option, by delivering written notice of the
exercise thereof to Landlord not later than twelve (12) months before the
expiration of the previously extended Term. The Gross Rent payable for each
month during each such extended Term shall be the prevailing gross rental rate
(the “Prevailing Rental Rate”), at the commencement of such extended Term.
Landlord’s proposed Prevailing Rental Rate shall be the current lease rates for
recently-negotiated space in the Building or any other office building at Mall
of America, if applicable, or in the event there are no recently-negotiated
comparable leases in the Building or any other office building at Mall of
America, buildings of substantially equivalent in quality, size and utility to
the Building in the South Metro area of Minneapolis/St. Paul, with the length of
the extended Term, the credit standing of Tenant, and improvement allowances,
abated rent and other concessions and transaction costs with respect to such
comparable leases to be taken into account. Within thirty (30) days after
receipt of Tenant’s notice to renew, Landlord shall deliver to Tenant written
notice of the Prevailing Rental Rate and shall advise Tenant of the required
adjustment to Gross Rent, if any, and the other terms and conditions offered.
Landlord’s notice shall include a true and complete copy of a rent roll for the
Building and any other office building at the Mall of America development
setting forth the only following information: (a) the area of the premises,
within the following specified ranges: less than 5000 rsf; 5000 to 20,000 rsf;
20,000 to 40,000 rsf; 40,000 to 70,000 rsf; over 70,000 rsf; (b) the lease
commencement date and expiration date; (c) the rental rate(s), including
escalations, and whether it is gross or net, with an explanation of what that
means/includes; (d) in the event that any leases use net rent figures, then
operating expense information must be included; (e) free or abated rent; (f)
tenant improvement or other allowance funds; (g) any other financial inducements
or concessions that would “artificially” increase the rental rate (e.g., payment
of a tenant’s lease termination fee); and (h) identification of the building in
which the premises is located (if there is more than one office building at the
Mall of America development). Tenant shall, within twenty (20) days after
receipt of Landlord’s notice, notify Landlord in writing whether Tenant accepts
or rejects Landlord’s determination of the Prevailing Rental Rate. If Tenant
timely notifies Landlord that Tenant accepts Landlord’s determination of the
Prevailing Rental Rate, then, on or before the commencement date of the extended
Term, Landlord and Tenant shall execute an amendment to this Lease extending the
Term on the same terms provided in this Lease, except as follows:

(a) Gross Rent shall be adjusted to the Prevailing Rental Rate;

(b) After Tenant’s exercise of the second renewal option, Tenant shall have no
further renewal option unless expressly granted by Landlord in writing; and

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

 

H-1



--------------------------------------------------------------------------------

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, such
rate shall be determined by an independent third-party appraiser with more than
ten (10) years of experience in valuing office lease rates in the South Metro
area of Minneapolis/St. Paul (the “Appraiser”). Within five (5) Business Days of
Tenant’s rejection of Landlord’s determination of the Prevailing Rental Rate,
Landlord and Tenant shall each identify an independent third-party appraiser
with more than ten (10) years of experience in valuing office lease rates in the
South Metro area of Minneapolis/St. Paul, and within ten (10) days after the
last identification, such persons shall appoint the Appraiser. Nothing herein
shall prevent Landlord and Tenant from directly mutually agreeing upon the
identity of the Appraiser. Landlord and Tenant shall instruct the Appraiser to
determine the Prevailing Rental Rate and to notify Landlord and Tenant of the
same in writing, including appropriate supporting information, as quickly as
possible, and in any event within thirty (30) days after being appointed.
Landlord shall pay the fees of the appraiser Landlord appoints under this
paragraph. Tenant shall pay the fees of the appraiser Tenant appoints under this
paragraph. Landlord and Tenant shall each pay one-half of the fees of the
Appraiser.

If Tenant fails to timely notify Landlord in writing that Tenant accepts or
rejects Landlord’s determination of the Prevailing Rental Rate, time being of
the essence with respect thereto, then Tenant shall be deemed to have timely
rejected Landlord’s determination of the Prevailing Rental Rate.

Tenant’s rights under this Exhibit shall terminate if (1) Tenant’s right to
possession of the Premises is terminated, (2) Tenant sublets more than
twenty-five percent (25%) of the Premises other than in connection with a
Permitted Sublease, or (3) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

EXTERIOR BUILDING SIGNAGE

(Not Attached)

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

CALCULATION OF EARLY TERMINATION FEE

Cray Early Termination Fee

 

Tenant’s Square Footage

     87,500      

Tenant Allowance @ $70.00 Per Sq. Ft.

      $ 6,125,000.00   

Early Termination Fee for Existing Cray Lease

      $ 2,273,947.05   

Brokerage Fee @ $1.70 Per Sq. Ft. per Year

      $ 1,896,562.50   

Total Tenant Allowance & Brokerage Fee to be amortized @ 7% interest

      $ 10,295,509.55         

 

 

 

Amount Due for Early Termination Fee

      $ 4,856,658.68   

For every square foot above or below 87,500 square feet, the Tenant Allowance
Amount and Brokerage Fee Amount is adjusted by $91.68 per foot.

     

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

ACH PAYMENT FORM, W-9 FORM AND SIZE SELF-CERTIFICATION FORM

(Not Attached)

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”) is made and
entered into by NORTH PAD DEVELOPMENT, LLC, a Delaware limited liability company
(“Ground Lessor”), NORTH PAD OFFICE, LLC, a Delaware limited liability company
(“Landlord”) and CRAY INC., a Washington corporation (“Tenant”) and is attached
to and made a part of the Office Lease Agreement defined below.

RECITALS

Landlord, as lessee, and Ground Lessor, as lessor, entered into that certain
Ground Lease dated                      (the “Ground Lease”) regarding the real
property and improvements thereon described as Tract E, Registered Land Survey
No. 1823, Hennepin County, Minnesota.

Landlord subsequently caused an office building and other improvements to be
constructed on said land, which building is commonly known as The Office @ MOA
(the “Building”).

Landlord desires to lease to Tenant, and Tenant desires to lease from Landlord,
a portion of the Building (the “Premises”), as more specifically set forth in
that certain Office Lease Agreement dated as of April     , 2016, by and between
Landlord and Tenant (the “Office Lease Agreement”), to which Office Lease
Agreement this Agreement is attached.

As a material condition to entering into the Office Lease Agreement, Tenant has
required Ground Lessor and Landlord to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Recitals. The foregoing recitals are correct and are incorporated herein.

2. Definitions. Unless otherwise defined herein or unless the context otherwise
requires, capitalized terms used in this Agreement shall have the same meaning
as in the Office Lease Agreement.

3. True and Complete Copy of Office Lease Agreement. Landlord and Tenant hereby
represent that the Office Lease Agreement described herein and to which this
Agreement is attached is a true, correct and complete copy thereof, which Office
Lease Agreement constitutes the entire agreement between the parties thereto
regarding the subleasing of the Premises.

 

L-1



--------------------------------------------------------------------------------

4. Consent of Ground Lessor. If and to the extent the consent or approval of the
Office Lease Agreement is required from Ground Lessor, Ground Lessor hereby
consents to and approves the leasing of the Premises to Tenant pursuant to the
Office Lease Agreement.

5. Representations. Ground Lessor and Landlord represent and warrant to Tenant
as follows:

(a) The Ground Lease is in full force and effect and it has not been modified,
amended, terminated or rescinded; and

(b) There exists no default nor any event that, with the passing of time or
delivery of notice or both, would constitute a default under the Ground Lease.

9. Attornment. Tenant and Ground Lessor hereby agree that, if by reason of an
event of default on the part of Landlord under the Ground Lease or by any other
reason there is a termination or surrender of the Ground Lease, or if Ground
Lessor enters into and becomes possessed of the Premises or otherwise succeeds
to Landlord’s interest under the Office Lease Agreement (the date of such event
shall be deemed the “Attornment Date”), then, the Office Lease Agreement shall
continue as a direct lease between Ground Lessor and Tenant upon all of the
terms, covenants, conditions, and agreements as set forth in the Office Lease
Agreement, and Tenant agrees to be bound by the Office Lease Agreement and to
attorn to Ground Lessor and recognize Ground Lessor as its landlord, and Ground
Lessor agrees to be bound thereby and recognize Tenant as its tenant thereunder
and not to disturb Tenant’s occupancy or use of the Premises. Upon the request
of either party, the other party shall promptly execute and deliver an agreement
or other instrument as reasonably necessary or appropriate to evidence such
attornment.

10. Governing Document. If and to the extent any term or provision of this
Agreement is inconsistent with the Ground Lease or the Office Lease Agreement,
the terms and provision of this Agreement shall govern and control.

11. Miscellaneous. The headings used herein are for convenience only and are not
to be used in interpreting this Agreement. This Agreement shall be construed,
enforced and interpreted under the laws of the State of Minnesota. This
Agreement may not be modified, amended or changed orally, but only by an
agreement in writing signed by the parties hereto. No party hereto shall be
deemed to have waived any rights under this Agreement unless such waiver is
given in writing and signed by such party. If any provision of this Agreement is
invalid or unenforceable, such provision shall be deemed to be modified to be
within the limits of enforceability or validity, if feasible; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable. This Agreement is the entire agreement between the parties
regarding the subject matter hereof; any prior or simultaneous oral or written
agreement regarding the subject matter hereof is superseded by this
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and together which shall constitute one
instrument.

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into and is effective as of the
date of execution by the last party hereon.

 

      GROUND LESSOR:       NORTH PAD DEVELOPMENT, LLC Dated:  

 

    By:  

 

      Name:  

 

      Title:  

 

      LANDLORD:       NORTH PAD OFFICE, LLC Dated:  

 

    By:  

 

      Name:  

 

      Title:  

 

      TENANT:       CRAY INC. Dated:  

 

    By:  

 

      Name:  

 

      Title:  

 

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

This document prepared by and after

recording return to:

XX Bank Counsel LLP

XX Address

Chicago, Illinois 60XXX

Attn:                     

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
dated this      day of             , 2016, is made by and among CRAY INC., a
Washington corporation (“Tenant”), NORTH PAD OFFICE LLC, a Delaware limited
liability company (“Landlord”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois state chartered bank (“Mortgagee”).

WHEREAS, Mortgagee made a loan to Landlord in the principal amount of $        ,
secured by, among other things, a [Construction Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents] (herein, as may from time to
time be extended, amended, restated or supplemented, the “Mortgage”), covering,
among other property, the land (the “Land”) described in Exhibit “A” which is
attached hereto and incorporated herein by reference, and the improvements
thereon (“Improvements”) (such Land and Improvements being herein together
called the “Property”);

WHEREAS, Tenant is the tenant under that certain Office Lease Agreement with
Landlord dated April     , 2016 (herein, as may from time to time be extended,
amended, restated or supplemented, the “Lease”), covering a portion of the
Property (said portion being herein referred to as the “Premises”); and

WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question.

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Subordination. Tenant agrees and covenants, subject to Section 2 below and
subject to the other terms of this Agreement, that the Lease and the rights of
Tenant thereunder, all of Tenant’s right, title and interest in and to the
Premises, and any lease thereafter executed by Tenant covering any part of the
Property, are and shall be subject, subordinate and inferior in all respects to
(a) the Mortgage and the rights of Mortgagee thereunder, and all right, title
and interest of Mortgagee in the Property, and (b) all other security documents
now or hereafter

 

M-1



--------------------------------------------------------------------------------

securing payment of any indebtedness of the Landlord (or any prior landlord) to
Mortgagee which cover or affect all or any portion of the Property
(collectively, the “Security Documents”). This Agreement is not intended and
shall not be construed to subordinate the Lease to any mortgage, deed of trust
or other security document other than those referred to in the immediately
preceding sentence, securing the indebtedness owing to Mortgagee. Without
limiting the generality of the foregoing subordination provision, the Tenant
hereby agrees that any of its right, title and interest in and to insurance
proceeds and condemnation awards (or other similar awards arising from eminent
domain proceedings) with respect to damage to or the condemnation (or similar
taking) of any of the Property, shall be subject and subordinate to the
Mortgagee’s right, title and interest in and to such proceeds and awards
pursuant to the Security Documents.

2. Non-Disturbance. Mortgagee agrees that so long as the Lease is in full force
and effect and Tenant is not in default in the payment of rent or other payments
due under the Lease or in the performance of any of the other terms, covenants
or conditions of the Lease on Tenant’s part to be performed (beyond the period,
if any, specified in the Lease within which Tenant may cure such default),

(a) Tenant’s possession of the Premises, and its rights and privileges under the
Lease, including but not limited to any extension or renewal rights, shall not
be disturbed, diminished or interfered with by Mortgagee in the exercise of any
of its foreclosure rights under the Mortgage or in connection with the
conveyance of the Property by deed in lieu of foreclosure, and

(b) Mortgagee will not join Tenant as a party defendant in any action or
proceeding for foreclosure of the Mortgage, unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession or use of the
Premises.

3. Attornment.

A. Tenant covenants and agrees that in the event of the foreclosure of the
Mortgage, whether by power of sale or by court action, or upon a transfer of the
Property by a deed in lieu of foreclosure (each being referred to herein as the
“Transfer Date”) (the purchaser at foreclosure or the transferee in such deed in
lieu of foreclosure, including Mortgagee if it is such purchaser or transferee,
being herein called the “New Owner”), Tenant shall attorn to the New Owner as
Tenant’s new landlord, and New Owner and Tenant agree that the Lease shall
continue in full force and effect as a direct lease between Tenant and New Owner
upon all of the terms, covenants, conditions and agreements set forth in the
Lease and this Agreement, except for provisions which are impossible for New
Owner to perform; provided, however, that in no event shall the New Owner be:

(1) liable for any act, omission, default, misrepresentation, or breach of
warranty, of any previous landlord (including Landlord) or obligations first
accruing prior to New Owner’s actual ownership of the Property; provided,
however, New Owner shall not be released to the extent and for the period of
time that any default, including but not limited to maintenance and repair
obligations, continues uncured from and after the earlier of the Transfer Date
or the date Mortgagee or a receiver exercises rights to manage the Property
under any assignment of leases and rents granted by Landlord;

 

M-2



--------------------------------------------------------------------------------

(2) subject to any claim or counterclaim which Tenant might be entitled to
assert against any previous landlord (including Landlord) unless the Tenant
shall have provided the Mortgagee with (A) notice of the applicable default that
gave rise to such offset or defense, and (B) the opportunity to cure the same,
all in accordance with the terms of Section 4(b) below;

(3) bound by any payment of rent or other payments, made by Tenant to any
previous landlord (including Landlord) for more than one (1) month in advance of
the date when due under the Lease;

(4) bound by any amendment or modification of the Lease hereafter made, without
the written consent of Mortgagee (if such consent is required pursuant to the
terms of the Security Documents); or

(5) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) which has not been transferred to New Owner.

B. The provisions of this Agreement regarding attornment by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Tenant agrees,
however, to execute and deliver upon the request of New Owner, any reasonable
instrument or certificate which in the reasonable judgment of New Owner may be
necessary or appropriate to evidence such attornment, including a new lease of
the Premises on the same terms and conditions as set forth in the Lease for the
unexpired term of the Lease.

4. Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:

(a) Tenant will not amend, alter or waive any provision of, or consent to the
amendment, alteration or waiver of any provision of the Lease without the prior
written consent of Mortgagee, unless such amendment is permitted pursuant to the
Security Documents. Tenant shall not prepay any rents or other sums due under
the lease for more than one (1) month in advance of the due date therefor.
Tenant acknowledges that Mortgagee will rely upon this instrument in connection
with the financing being made by Mortgagee and secured, in part, by the
Mortgage.

(b) From and after the date hereof, in the event of a default by Landlord which
would give Tenant the right, either immediately or after the lapse of time, to
terminate the Lease or to claim a partial or total eviction, Tenant will not
exercise any such right (i) until it has given written notice of such act or
omission to the Mortgagee; and (ii) until Tenant has given Mortgagee until the
expiration of Landlord’s applicable cure period to cure such default; provided,
however, that Mortgagee shall have no duty or obligation to cure or remedy any
default. It is specifically agreed that Tenant shall not, as to Mortgagee,
require cure of any such default which is personal and unique to Landlord, and
therefore not susceptible to cure by Mortgagee.

 

M-3



--------------------------------------------------------------------------------

(c) In the event that Mortgagee notifies Tenant of a default under the Mortgage
or Security Documents and demands that Tenant pay its rent and all other sums
due under the Lease directly to Mortgagee, Tenant shall honor such demand and
pay the full amount of its rent and all other sums due under the Lease directly
to Mortgagee, without offset, or as otherwise required pursuant to such notice
beginning with the later of ten (10) calendar days after Tenant receives such
notice or the payment next due after such notice of default, without inquiry as
to whether a default actually exists under the Mortgage or other Security
Documents, and notwithstanding any contrary instructions of or demands from
Landlord.

(d) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had, or
hereafter acquires, any such right or option, the same is hereby acknowledged to
be subject and subordinate to the Mortgage and is hereby waived and released as
against Mortgagee and New Owner.

(e) Subject to Section 27(c) and (d) of the Lease, Mortgagee and any New Owner
shall have no obligation nor incur any liability with respect to the erection or
completion of any improvements in which the Premises are located or for
completion of the Premises or any improvements for Tenant’s use and occupancy,
either at the commencement of the term of the Lease or upon any renewal or
extension thereof or upon the addition of additional space, pursuant to any
expansion rights contained in the Lease.

(f) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise, including, without limitation, any warranties respecting
use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession provided that to the extent that
the breach of any such warranty shall give the Tenant the right to terminate the
Lease pursuant to the terms of the Lease, Tenant shall retain such right to
terminate pursuant to the terms of the Lease.

(g) In the event that Mortgagee or any New Owner shall acquire title to the
Premises or the Property, Mortgagee or such New Owner shall have no obligation,
nor incur any liability, beyond Mortgagee’s or New Owner’s then equity interest,
if any, in the Property or the Premises, together with the rents and any other
income therefrom, and Tenant shall look exclusively to such equity interest of
Mortgagee or New Owner, if any, together with the rents and any other income
therefrom, for the payment and discharge of any obligations imposed upon
Mortgagee or New Owner hereunder or under the Lease or for recovery of any
judgment from Mortgagee, or New Owner, and in no event shall Mortgagee, New
Owner, nor any of their respective officers, directors, shareholders, agents,
representatives, servants, employees or partners ever be personally liable for
such judgment, except for personal liability of Mortgagee or New Owner, if any,
to the extent of such equity interest, rents and income.

5. Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease and grantor under the Mortgage, acknowledges and agrees for itself and its
heirs,

 

M-4



--------------------------------------------------------------------------------

representatives, successors and assigns, that: (a) this Agreement does not
constitute a waiver by Mortgagee of any of its rights under the Mortgage or any
of the other Security Documents, or in any way release Landlord from its
obligations to comply with the terms, provisions, conditions, covenants,
agreements and clauses of the Mortgage and the other Security Documents; (b) the
provisions of the Mortgage and the other Security Documents remain in full force
and effect and must be complied with by Landlord; and (c) Tenant is hereby
authorized to pay its rent and all other sums due under the Lease directly to
Mortgagee upon receipt of a notice as set forth in paragraph 4(b) above from
Mortgagee and that Tenant is not obligated to inquire as to whether a default
actually exists under the Mortgage or any of the other Security
Documents. Landlord hereby releases and discharges Tenant of and from any
liability to Landlord resulting from Tenant’s payment to Mortgagee in accordance
with this Agreement. Landlord represents and warrants to Mortgagee that a true
and complete copy of the Lease has been delivered by Landlord to Mortgagee.

6. Lease Status. Landlord and Tenant (without investigation or inquiry by
Tenant) represent and warrant to Mortgagee that neither Landlord nor Tenant has
knowledge of any default on the part of the other under the Lease, that the
Lease is bona fide and contains all of the agreements of the parties thereto
with respect to the letting of the Premises and that all of the agreements and
provisions therein contained are in full force and effect.

7. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by expedited delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, at the addresses specified at
the end of this Agreement (unless changed by similar notice in writing given by
the particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon receipt by the parties hereto other than the particular party whose
address is to be changed. This Paragraph 7 shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
the Lease or in any document evidencing, securing or pertaining to the loan
secured by the Mortgage or to require giving of notice or demand to or upon any
person in any situation or for any reason.

8. Miscellaneous.

A. This Agreement supersedes any inconsistent provision of the Lease.

B. Nothing contained in this Agreement shall be construed to derogate from or in
any way impair, or affect the lien, security interest or provisions of the
Mortgage or the other Security Documents.

C. This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors and assigns; provided, however, that in the
event of the assignment or transfer of the interest of Mortgagee, all
obligations and liabilities thereafter arising of the

 

M-5



--------------------------------------------------------------------------------

assigning Mortgagee under this Agreement shall terminate, subject to the
assignee expressly assuming the same, and thereupon all such obligations and
liabilities shall be the responsibility of the party to whom Mortgagee’s
interest is assigned or transferred.

D. THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA AND APPLICABLE UNITED STATES
FEDERAL LAW EXCEPT ONLY TO THE EXTENT, IF ANY, THAT THE LAWS OF THE STATE IN
WHICH THE PROPERTY IS LOCATED NECESSARILY CONTROL.

E. The words “herein”, “hereof”, “hereunder” and other similar compounds of the
word “here” as used in this Agreement refer to this entire Agreement and not to
any particular section or provision.

F. This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

G. If any provision of the Agreement shall be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement
shall be construed as if such invalidity, illegality, or unenforceability did
not exist.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

M-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.

 

ADDRESS OF MORTGAGEE:       MORTGAGEE: 120 S. LaSalle Street       THE
PRIVATEBANK AND TRUST COMPANY, Chicago, Illinois 60603       an Illinois state
chartered bank Attention:  

 

                         By:  

 

        Name:  

 

        Title:  

 

 

M-7



--------------------------------------------------------------------------------

ADDRESS OF TENANT:     TENANT: Prior to the Rent Commencement Date of the Lease:
    CRAY INC., a Washington corporation Cray Inc.     By:  

 

380 East Jackson Street     Name:  

 

St. Paul, Minnesota 55101     Title:  

 

Attention:  

 

      After the Rent Commencement Date of the Lease:       Cray Inc.       At
the Premises       Attention:  

 

      And to (both before and after the Rent Commencement Date of the Lease):  
    Cray Inc.       900 Lowater Road       Chippewa Falls, Wisconsin 84729      
Attention: Bill Howard       With a copy to (both before and after the Rent
Commencement Date of the Lease):       Cray Inc.       901 Fifth Avenue, Suite
1000       Seattle, Washington 98164       Attention: Mike Piraino, General
Counsel      

 

M-8



--------------------------------------------------------------------------------

ADDRESS OF LANDLORD:     LANDLORD:

North Pad Office, LLC

c/o Mall of America

60 East Broadway

Bloomington, Minnesota 55425

Attention: Kurt Hagen

 

With a copy to:

 

Mall of America

60 East Broadway

Bloomington, Minnesota 55425

Attention: Legal Department

   

NORTH PAD OFFICE, LLC, a Delaware limited liability company

 

    By:  

 

    Name:  

 

    Title:  

 

                                   

 

M-9



--------------------------------------------------------------------------------

STATE OF                 )       )    SS. COUNTY OF                 )   

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered bank who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument appeared before me this day in person and acknowledged that
he signed and delivered the said instrument as his own free and voluntary act
and as the free and voluntary act of said company, for the uses and purposes
therein set forth.

GIVEN under my hand and notarial seal this      day of             , 201    .

 

 

Notary Public My Commission Expires:

 

 

M-10



--------------------------------------------------------------------------------

STATE OF                 )       )    SS. COUNTY OF                 )   

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of                  CRAY INC., a Washington corporation, who is personally known
to me to be the same person whose name is subscribed to the foregoing instrument
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument as his own free and voluntary act and as the free
and voluntary act of said company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 201    .

 

 

Notary Public My Commission Expires:

 

 

M-11



--------------------------------------------------------------------------------

STATE OF                 )       )    SS. COUNTY OF                 )   

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , the                     
of                      NORTH PAD OFFICE LLC, a Delaware limited liability
company, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument appeared before me this day in person and
acknowledged that he signed and delivered the said instrument as his own free
and voluntary act and as the free and voluntary act of said company, for the
uses and purposes therein set forth.

GIVEN under my hand and notarial seal this      day of             , 201    .

 

 

Notary Public My Commission Expires:

 

 

M-12



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

LEGAL DESCRIPTION OF THE PROPERTY

Tract E, Registered Land Survey No. 1823, Hennepin County, Minnesota



--------------------------------------------------------------------------------

EXHIBIT N

PLAN SHOWING TENANT’S DESIGNATED UNDERGROUND

PARKING SPACES ON LEVELS P1 and P2

(Not Attached)

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

PLAN SHOWING RESTRICTED SURFACE PARKING AREAS

(Not Attached)

 

O-1